 

Exhibit 10.3

 

EXECUTION COPY

CONFIDENTIAL

 

 

 

EQUITY PURCHASE AGREEMENT

 

by and among

 

ALISON FOGEL and DAVID FOGEL,

as Sellers,

 

LIGHTHOUSE PLACEMENT SERVICES, LLC,

as the Company

 

and

 

STAFFING 360 SOLUTIONS, INC.,

as Buyer

 

Dated as of July 8, 2015

 

 

 

 

 

 

TABLE OF CONTENTS:

 

I. PURCHASE OF MEMBERSHIP INTERESTS 1     1.1. Purchase of Membership Interests
1 1.2. Purchase Price 1 1.3. Payment of Closing Purchase Price 1 1.4. Estimated
Closing Statement 2 1.5. Post-Closing Purchase Price Adjustment 2 1.6. Net
Working Capital 4 1.7. Minimum Buyer Common Stock Price 5     II. [RESERVED] 5  
  III. CLOSING 5     3.1. Closing 5 3.2. Closing Deliveries by Sellers 5 3.3.
Closing Deliveries by Buyer 6     IV. REPRESENTATIONS AND WARRANTIES OF SELLERS
7     4.1. Organization and Qualification 7 4.2. Authorization and Binding
Effect; Corporate Documentation 8 4.3. Title to the Purchased Interests 8 4.4.
Capitalization 8 4.5. Subsidiaries 8 4.6. Non-Contravention 9 4.7. Financial
Statements 9 4.8. Absence of Liabilities 9 4.9. Absence of Certain Changes 10
4.10. Title to and Sufficiency of Assets 10 4.11. Personal Property 10 4.12.
Real Property 10 4.13. Intellectual Property 11 4.14. Compliance with Laws 12
4.15. Permits 13 4.16. Litigation 13 4.17. Contracts 13 4.18. Tax Matters 15
4.19. Environmental Matters 15 4.20. Employee Benefit Plans 16 4.21. Employees
and Labor Matters 17 4.22. Insurance 18 4.23. Transactions with Related Persons
19 4.24. Government Contracts 19 4.25. Bank Accounts 20 4.26. Suppliers and
Customers; Products 20 4.27. Investment Intent 20 4.28. Disclosure 20 4.29. No
Brokers 21 4.30. No Other Representations and Warranties 21     V.
REPRESENTATIONS AND WARRANTIES OF BUYER 21     5.1. Organization and
Qualification 21 5.2. Authorization 21 5.3. Non-Contravention 21 5.4. The Shares
21 5.5. No Brokers 21

 

-i-

 

 

5.6. Litigation 22 5.7. Investment Intent 22 5.8. Financial Capacity 22 5.9.
Foreign Corrupt Practices Act 22 5.10. Solvency 22 5.11. No Other
Representations and Warranties 22     VI. OTHER AGREEMENTS 22     6.1. Further
Assurances 22 6.2. Confidentiality 23 6.3. Publicity 23 6.4. Litigation Support
23 6.5. Agreement Regarding Intellectual Property 23 6.6. Release and Covenant
Not to Sue 24 6.7. Lock-Up 24 6.8. Piggy-Back Registration Rights 25 6.9. Tax
Matters 27 6.10. Security Clearance 28 6.11. Future Operations 29     VII.
INDEMNIFICATION 29     7.1. Survival 29 7.2. Indemnification by Sellers 30 7.3.
Indemnification by Buyer 30 7.4. Indemnification Procedures 31 7.5. Limitations
on Indemnification 32 7.6. General Indemnification Provisions 33 7.7 Timing of
Payment; Right to Set-Off; Recovery of Shares 34     IX. GENERAL PROVISIONS 35  
  8.1. Expenses 35 8.2. Notices 35 8.3. Sellers Not Authorized to Act on Behalf
of Buyer 35 8.4. Severability 36 8.5. Assignment 36 8.6. No Third-Party
Beneficiaries 36 8.7. Amendment; Waiver 36 8.8. Entire Agreement 36 8.9.
Remedies 37 8.10. Governing Law; Jurisdiction; Waiver of Jury Trial 37 8.11.
Interpretation 37 8.12. Mutual Drafting 38 8.13. Counterparts 38 8.14. Seller
Representative 38

 

EXHIBITS:

A Definitions B-1 Form of Three Year Note B-2 Form of Two Year Note C Form of
Non-Competition Agreement D Form of Employment Agreements E Form of Legal
Opinion

 

-ii-

 

 

EQUITY PURCHASE AGREEMENT

 

This EQUITY PURCHASE AGREEMENT (this “Agreement”), is made and entered into as
of July 8, 2015, by and among (i) Alison Fogel and David Fogel (together,
“Sellers”), (ii) Lighthouse Placement Services, LLC, a Massachusetts limited
liability company (the “Company” and together with the Sellers, the “Seller
Parties”), and (iii) Staffing 360 Solutions, Inc., a Nevada corporation
(“Buyer”).

 

RECITALS

 

WHEREAS, Sellers own all of the issued and outstanding membership interests of
the Company;

 

WHEREAS, Sellers desire to sell and convey to Buyer, and Buyer desires to
purchase from Sellers, all of the issued and outstanding membership interests of
the Company, subject to the terms and conditions set forth herein; and

 

WHERAS, certain capitalized terms used herein are defined in Exhibit A.

 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I
PURCHASE OF MEMBERSHIP INTERESTS

 

1.1.        Purchase of Membership Interests. At the Closing, and on the terms
and subject to all of the conditions of this Agreement, Sellers will sell,
transfer, assign and convey to Buyer, and Buyer will purchase and accept from
Sellers, one hundred percent (100%) of the membership interests of the Company
(the “Purchased Interests”), free and clear of any and all Liens. The parties
hereto hereby acknowledge and agree that effective upon the Closing, Buyer shall
be the sole member and Managing Member of the Company, and neither Seller shall
be a member, manager or Managing Member of the Company.

 

1.2.        Purchase Price. In full payment for the Purchased Interests, Buyer
shall pay to Sellers an aggregate purchase price (the “Purchase Price”) equal to
(as each such amount is finally determined in accordance with this ARTICLE I)
the product of (a) four and three-tenths (4.3), multiplied by (b) the trailing
twelve (12) full fiscal month Adjusted EBITDA as of the end of the last fiscal
month immediately prior to the Closing.

 

1.3.        Payment of Closing Purchase Price. At the Closing, Buyer shall pay
the portion of the Purchase Price payable at the Closing as follows:

 

(a)          Buyer shall pay to Sellers, by wire transfer in immediately
available funds to such account or accounts as designated by Sellers in the
Estimated Closing Statement or, if mutually agreed by Buyer and Sellers, by
delivery of a certified or bank cashier’s check payable to, or upon the order
of, Sellers, an amount in cash equal to (i) forty percent (40%) of the Estimated
Purchase Price, less (ii) any amounts paid pursuant to Section 1.3(d).

 

(b)          Buyer shall pay to Sellers by delivery of a number of shares of
Buyer Common Stock equal in total value to ten percent (10%) of the Estimated
Purchase Price, with each such share of Buyer Common Stock valued at the Buyer
Common Stock Price (such shares of Buyer Common Stock, along with any additional
shares of Buyer Common Stock issued after the Closing in connection with the
Adjustment Amount in accordance with Section 1.5(d), and/or the exercise of a
Conversion Right (as respectively defined in the Notes), the “Shares”), with
such Shares subject to Sections 6.7 and 6.8 hereof.

 

-1-

 

 

(c)          Buyer shall deliver to the Sellers (i) an unsecured promissory note
in the form of Exhibit B-1 hereto (the “Three Year Note”) with an initial
principal amount equal to forty percent (40%) of the Estimated Purchase Price
and (ii) an unsecured promissory note in the form of Exhibit B-2 hereto (the
“Two Year Note” and together with the Three Year Note, the “Notes”) with an
initial principal amount equal to ten percent (10%) of the Estimated Purchase
Price.

 

(d)          Buyer shall make the following additional payments of the Purchase
Price: (i) the amount of the outstanding Indebtedness, if any, will be paid by
Buyer to the applicable creditor(s) as indicated on the Estimated Closing
Statement; (ii) the amount of the unpaid Transaction Expenses, if any, will be
paid by Buyer to the applicable service provider(s) as indicated on the
Estimated Closing Statement; and (iii) the amount of unpaid Transaction Bonuses,
if any, will be paid by Buyer to the Lighthouse Companies for distribution to
the recipients thereof as indicated on the Estimated Closing Statement.

 

Each Seller shall receive such Seller’s pro rata share of the Purchase Price
(and each form of consideration) based on the percentage of Purchased Interests
owned by such Seller. The parties acknowledge that such amounts shall be subject
to adjustment after the Closing based on the Adjustment Amount in accordance
with Section 1.5.

 

1.4.        Estimated Closing Statement. Prior to the Closing, Sellers will have
delivered to Buyer a certificate signed by Sellers (the “Estimated Closing
Statement”) and reasonably acceptable to Buyer, setting forth Sellers’ good
faith estimate (including all calculations in reasonable detail) based on the
financial statements and books and records of the Lighthouse Companies of (i)
the Purchase Price (the “Estimated Purchase Price”), including the calculation
of the trailing twelve full fiscal month Adjusted EBITDA as of the end of the
last fiscal month immediately prior to the Closing, (ii) the Net Working Capital
and Closing Accounts Receivable, and attaching an estimated consolidated balance
sheet of the Lighthouse Companies as of the Closing, (iii) the amount that
Indebtedness will be on the Closing Date, identifying the amount owed to each
creditor thereof, together with payoff letters from the Lighthouse Company’s
creditors in form and substance reasonably acceptable to Buyer, (iv) the amount
that Transaction Expenses will be on the Closing Date, including the amount owed
to each payee thereof, and (v) the amount of the Transaction Bonuses, including
the amount owed to each payee thereof. The Estimated Closing Statement shall be
prepared applying the definitions of Net Working Capital and Adjusted EBITDA
contained herein. The Estimated Closing Statement shall also include the wire
transfer instructions for any payments to be made under Section 1.3.

 

1.5.        Post-Closing Purchase Price Adjustment.

 

(a)          As soon as practicable (but in any event, within ninety (90) days)
after the Closing, Buyer will deliver to Sellers an audited consolidated income
statement, balance sheet and statement of cash flows for the Lighthouse
Companies for each of (i) the fiscal year ending December 31, 2014 and (ii) the
twelve (12) fiscal month period ending on and as of the end of the last fiscal
month immediately prior to the Closing, along with an unqualified audit opinion
from an independent certified public accountant reasonably acceptable to Buyer
and Sellers (the “Auditor”) (collectively, the “Audited Statements”). Each of
Buyer and Sellers will, and will cause their respective Representatives to,
provide the Auditor with reasonable access to the Lighthouse Companies’ books,
records, personnel and property to the extent reasonably necessary to prepare
the Audited Statements.

 

-2-

 

 

(b)          As soon as practicable (but in any event within sixty (60) days)
after Buyer’s delivery of the Audited Statements, Buyer will prepare and deliver
to the Seller Representative a certificate (“Buyer Closing Statement”) that sets
forth Buyer’s determination (along with Buyer’s detailed calculation thereof) of
(i) the Purchase Price, including the calculation of the trailing twelve full
fiscal month Adjusted EBITDA as of the end of the last fiscal month immediately
prior to the Closing based on the Audited Statements and (ii) the calculation of
the Net Working Capital.

 

(c)          The Seller Representative will have forty-five (45) days after its
receipt of the Buyer Closing Statement to review it. To the extent reasonably
required to complete their review of the Buyer Closing Statement, the Seller
Representative and its Representatives will be provided with reasonable access
to the books, records and working papers of Buyer and the Lighthouse Companies
used to prepare the Buyer Closing Statement, Buyer’s and the Lighthouse
Companies’ finance personnel and any other information of the Lighthouse
Companies that the Seller Representative reasonably requests relating to the
determination of Purchase Price, and Buyer and the Lighthouse Companies shall
cooperate with the Seller Representative and its Representatives in connection
therewith. The Seller Representative may deliver notice to Buyer on or prior to
the forty-fifth (45th) day after receipt of the Buyer Closing Statement
specifying in reasonable detail all disputed items and the basis therefor. If
the Seller Representative fails to deliver such notice in such forty-five (45)
day period, the Seller Representative (on behalf of Sellers) will have waived
its right to contest the Buyer Closing Statement. If the Seller Representative
notifies Buyer of any objections to the Buyer Closing Statement in such
forty-five (45) day period, the Seller Representative and Buyer will, within
thirty (30) days following the date of such notice, attempt to resolve their
differences and any written resolution by them as to any disputed amount will be
final and binding for all purposes under this Agreement. If at the conclusion of
such thirty (30) day period Buyer and the Seller Representative have not reached
an agreement on any objections with respect to the Buyer Closing Statement, then
upon then upon request of either Buyer or the Seller Representative, the parties
will resolve the dispute by way of the Dispute Resolution Procedure.

 

-3-

 

 

(d)          The term “Final Statement” will mean the definitive statement
agreed to by the Seller Representative and Buyer in accordance with Section
1.5(c) or the definitive statement resulting from the determination made by the
Independent Expert in accordance with the Dispute Resolution Procedure, and the
term “Final Statement Date” shall mean the date on which the Final Statement is
determined in accordance with this Agreement. For purposes of this Agreement,
the “Adjustment Amount” shall mean an amount equal to the finally determined
Purchase Price as shown on the Final Statement minus the amount of the Estimated
Purchase Price. If the Adjustment Amount is a positive amount, then Buyer shall
pay to Sellers the Adjustment Amount as follows: (i) Buyer shall pay to Sellers
within ten (10) Business Days after the Final Statement Date an amount in cash
equal to forty percent (40%) of the Adjustment Amount by wire transfer in
immediately available funds to such account as designated by Sellers in writing
or, if mutually agreed by Buyer and Seller Representative, by delivery of a
certified or bank cashier’s check payable to, or upon the order of, Sellers;
(ii) Buyer shall pay to Sellers by delivering, promptly (but in any event within
ten (10) Business Days) after the Final Statement Date, a number of Shares equal
in total value to ten percent (10%) of the Adjustment Amount, with each such
Share valued at the Buyer Common Stock Price, with such Shares subject to
subject to Section 6.7 hereof; (iii) the principal amount of the Three Year Note
shall increase by an amount equal to forty percent (40%) of the Adjustment
Amount (increasing the Quarterly Installments (as defined in the Three Year
Note) thereunder (the “Three Year Note Quarterly Installments”) as if the Three
Year Note had originally been issued at such principal amount, and requiring
Buyer to make a one-time adjustment to pay the difference between the Three Year
Note Quarterly Installments paid prior to such date and the Three Year Note
Quarterly Installments that would have been paid prior to such date using the
adjusted Three Year Note Quarterly Installment after giving effect to the
increase in principal amount); and (iv) the principal amount of the Two Year
Note shall increase by an amount equal to ten percent (10%) of the Adjustment
Amount (increasing the Quarterly Installments (as defined in the Two Year Note)
thereunder (the “Two Year Note Quarterly Installments”) as if the Two Year Note
had originally been issued at such principal amount, and requiring Buyer to make
a one-time adjustment to pay the difference between the Two Year Note Quarterly
Installments paid prior to such date and the Two Year Note Quarterly
Installments that would have been paid prior to such date using the adjusted Two
Year Note Quarterly Installment after giving effect to the increase in principal
amount). Any payments required to be made to Sellers pursuant to the preceding
clauses (iii) and (iv) shall be made at the same time and in the same manner as
any payment required to be made to Sellers pursuant to the preceding clause (i).
If the Adjustment Amount is a negative amount, then Sellers shall jointly and
severally pay to Buyer the Adjustment Amount as follows: (i) Sellers shall pay
to Buyer within ten (10) Business Days after the Final Statement Date an amount
in cash equal to forty percent (40%) of the Adjustment Amount by wire transfer
in immediately available funds to such account(s) as designated by Buyer in
writing; (ii) Sellers shall pay by delivery to Buyer, promptly (but in any event
within ten (10) Business Days) after the Final Statement Date, of a number of
Shares equal in total value to ten percent (10%) of the Adjustment Amount, with
each such Share valued at the Buyer Common Stock Price; (iii) the principal
amount of the Three Year Note shall decrease by an amount equal to forty percent
(40%) of the Adjustment Amount (decreasing the Three Year Note Quarterly
Installments thereunder as if the Three Year Note had originally been issued at
such principal amount, and requiring Sellers to make a one-time adjustment to
pay the difference between the Three Year Note Quarterly Installments paid prior
to such date and the Three Year Note Quarterly Installments that would have been
paid prior to such date using the adjusted Three Year Note Quarterly Installment
after giving effect to the decrease in principal amount); and (iv) the principal
amount of the Two Year Note shall decrease by an amount equal to ten percent
(10%) of the Adjustment Amount (decreasing the Two Year Note Quarterly
Installments thereunder as if the Two Year Note had originally been issued at
such principal amount, and requiring Sellers to make a one-time adjustment to
pay the difference between the Two Year Note Quarterly Installments paid prior
to such date and the Two Year Note Quarterly Installments that would have been
paid prior to such date using the adjusted Two Year Note Quarterly Installment
after giving effect to the decrease in principal amount). Any payments required
to be made by Sellers pursuant to the preceding clauses (iii) and (iv) shall be
made at the same time and in the same manner as any payment required to be made
by Sellers pursuant to the preceding clause (i).

 

1.6.        Net Working Capital.

 

(a)          The parties agree that, in addition to the Purchase Price set forth
herein, Sellers shall be entitled to receive from (or, if negative, be obligated
to pay to) the Company the amount of any Net Working Capital as set forth on the
Final Statement and the amount of any Closing Accounts Receivable, in each case
in accordance with and subject to this Section 1.6.

 

(b)          From and after the Closing, so long as any Closing Accounts
Receivable remains outstanding, promptly (but in any event by the end of the
second (2nd) Business Day) after the end of each week, an officer of Buyer on
behalf of the Company shall send a statement (as such statement may be adjusted
or modified by written agreement of Seller Representative, the Company and
Buyer, a “Receivables Statement”) to the Seller Representative setting forth the
Closing Accounts Receivable received by the Company for the week then ended. The
Seller Representative shall promptly review such Receivables Statement and
promptly notify the Company and Buyer in writing of any objections to such
Receivables Statement. Upon the Company receiving written notice from the Seller
Representative of the Seller Representative’s approval of a Receivables
Statement, the Company will promptly (but in any event within two (2) Business
Days thereafter) pay the amount of the Closing Accounts Receivable set forth in
such Receivables Statement to Sellers. From and after the Closing, the Company
will, and Buyer will cause the Company to, use its commercially reasonable
efforts to collect Closing Accounts Receivable.

 

-4-

 

 

(c)          Within ten (10) Business Days after the Final Statement Date, if
the amount of the Net Working Capital set forth in the Final Statement is a
positive amount, Buyer shall pay to Sellers the amount of Net Working Capital
set forth in the Final Statement, or if the amount of the Net Working Capital
set forth in the Final Statement is a negative amount, Sellers shall pay to
Buyer the amount of Net Working Capital set forth in the Final Statement.

 

1.7.        Minimum Buyer Common Stock Price. Notwithstanding anything to the
contrary contained in this Agreement to the contrary, but subject to Section 7.7
hereof, in the event that the VWAP Price on the Unrestricted Date is less than
the Buyer Common Stock Price, then within thirty (30) days after the
Unrestricted Date, Buyer shall pay to each Seller, by wire transfer in
immediately available funds to such account as designated by Sellers in writing,
for each Share (other than those issued upon exercise of a Conversion Right (as
respectively defined in the Notes)) owned by such Seller immediately prior to
the open of trading on the Principal Market on the Unrestricted Date an amount
equal to (i) the Buyer Common Stock Price less (ii) the VWAP Price.

 

ARTICLE II
[RESERVED]

 

ARTICLE III
CLOSING

 

3.1.       Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place simultaneously with the execution and
delivery of this Agreement at the offices of Ellenoff, Grossman & Schole LLP,
1345 Avenue of the Americas, New York, NY 10105, commencing at 10:00 am (New
York City time). By mutual agreement of the parties the Closing may take place
by conference call and facsimile (or other electronic transmission of signature
pages) with exchange of original signatures by overnight mail. The date on which
the Closing actually occurs will be referred to as the “Closing Date”. The
parties agree that to the extent permitted by applicable Law and GAAP, the
Closing will be deemed effective as of 11:59 p.m. (New York City time) on the
Closing Date, except that for Tax purposes, to the extent permitted by
applicable Law, the Closing will be deemed to have occurred and effective as of
12:01 a.m. (New York City time) on the day immediately after the Closing Date.

 

3.2.       Closing Deliveries by Sellers. At or prior to the Closing, Sellers
will deliver or cause to be delivered to Buyer the following, each in form and
substance reasonably acceptable to Buyer:

 

(a)          powers duly executed and in a form reasonably acceptable to Buyer
necessary to transfer the Purchased Interests to Buyer on the books and records
of the Company;

 

(b)          the books and records of the Lighthouse Companies;

 

(c)          the required notices, consents, Permits, waivers, authorizations,
orders and other approvals listed in Schedule 3.2(c), and all such notices,
consents, Permits, waivers, authorizations, orders and other approvals will be
in full force and effect and not be subject to the satisfaction of any condition
that has not been satisfied or waived;

 

(d)          release and extinguishment of all (i) Indebtedness of the
Lighthouse Companies and (ii) Liens on any of the assets of the Lighthouse
Companies, and documentation evidencing the same;

 

(e)          each Note, duly executed by Sellers;

 

-5-

 

 

(f)          the Non-Competition and Non-Solicitation Agreement by and between
Buyer and Seller in the form attached as Exhibit C hereto (the “Non-Competition
Agreement”), duly executed by Seller;

 

(g)          the Employment Agreements by and between each Seller and the
Company, in the forms attached as Exhibit D hereto (the “Employment
Agreements”), duly executed by each such Seller and the Company;

 

(h)          a written opinion of Sellers’ counsel, substantially in the form of
Exhibit E hereto, duly executed by Sellers’ counsel;

 

(i)           a good standing certificate for each Lighthouse Company certified
as of a date no later than thirty (30) days prior to the Closing Date from the
proper state official in its jurisdiction of organization and each other
jurisdiction in which such Lighthouse Company is qualified to do business as a
foreign entity as of the Closing;

 

(j)           a certificate from a manager of the Company certifying to (A)
copies of the Company’s Governing Documents as in effect as of the Closing, (B)
the resolutions of the Company’s members and managers authorizing the execution,
delivery and performance of this Agreement and each of the Ancillary Documents
to which it is a party or by which it is bound, and the consummation of each of
the transactions contemplated hereby and thereby, and (C) the incumbency of the
managers and/or officers authorized to execute this Agreement or any Ancillary
Document to which the Company is or is required to be a party or by which the
Company is or is required to be bound;

 

(k)          an affidavit of non-foreign status of Seller dated as of the
Closing Date in form and substance required under Section 1445 of the Code such
that Buyer is exempt from withholding any portion of the Purchase Price that
might otherwise be required by Section 1445 of the Code;

 

(l)           the Estimated Closing Statement in accordance with Section 1.4;

 

(m)         [RESERVED];

 

(n)          suitable documentation to add additional employees of Buyer or its
Affiliates as signatories to the Bank Accounts of the Company set forth on
Schedule 4.25, as prescribed by Buyer;

 

(o)          one or more CD-ROMs or alternatively portable “thumb drives,” in
PC-readable format, that contain readable, working Adobe or other (i.e.,
Microsoft Office) portable document format files that set forth all of the
documents provided in the Data Site prior to the Closing; and

 

(p)          evidence of the termination of each contract or arrangement set
forth on Schedule 3.2(p) in each case effective at or prior to the Closing.

 

3.3.       Closing Deliveries by Buyer. At or prior to the Closing, Buyer will
deliver or cause to be delivered to Sellers the following, each in form and
substance reasonably acceptable to Sellers:

 

(a)          evidence of the payment of the cash portion of the Purchase Price
required by Section 1.3(a) to be paid at the Closing and the payment of the
other amounts required to be paid at the Closing by Section 1.3(d);

 

-6-

 

 

(b)          evidence reasonably satisfactory to the Seller Representative that
with respect to the Shares required by Section 1.3(b) to be delivered at the
Closing: (i) such Shares have been duly issued to Sellers; (ii) Sellers are
reflected as the owner of such Shares on the books and record of Buyer; and
(iii) such Shares are fully paid and non-assessable, and free of any liens and
encumbrances except for restrictions provided for herein or under applicable
federal and state securities Laws;

 

(c)          each Note duly executed by Buyer;

 

(d)          the Non-Competition Agreement duly executed by Buyer;

 

(e)          the Employment Agreements duly executed by the Company;

 

(f)          a certificate from Buyer’s secretary certifying to (A) copies of
Buyer’s Governing Documents as in effect as of the Closing, (B) the resolutions
of Buyer’s Board of Directors authorizing the execution, delivery and
performance of this Agreement and each of the Ancillary Documents to which it is
a party or by which it is bound, and the consummation of each of the
transactions contemplated hereby and thereby, and (C) the incumbency of officers
authorized to execute this Agreement or any Ancillary Document to which Buyer is
or is required to be a party or by which the Buyer is or is required to be
bound; and

 

(g)          Sellers shall each have been released from their personal
guaranties granted to Santander Bank in connection with the Lighthouse
Companies’ credit facility with Santander Bank.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Except as set forth in the corresponding Sections or subsections of the
Disclosure Schedules (which disclosure in the Disclosure Schedules shall qualify
the identified Sections or subsections hereof to which such disclosure relates
and any other Sections or subsections hereof to the extent that it is reasonably
apparent on the face of such disclosure that such disclosure is applicable to
such other Sections or subsections), Sellers jointly and severally represent and
warrant to Buyer that the statements contained in this ARTICLE IV, and the
information in the Disclosure Schedules referenced therein, are true and correct
as of the Closing Date, except to the extent that a representation and warranty
contained in this ARTICLE IV expressly states that such representation and
warranty is current as of an earlier date and then such statements contained in
this ARTICLE IV are true and correct as of such earlier date:

 

4.1.       Organization and Qualification. Each Lighthouse Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was organized and has full power and
authority to own the assets owned by it and conduct its business as and where it
is being conducted by it. Each Lighthouse Company is duly licensed or qualified
to do business, and is in good standing as a foreign entity, in all
jurisdictions in which its assets or the operation of its business makes such
licensing or qualification necessary, all of which jurisdictions are listed on
Schedule 4.1. Each Lighthouse Company has all requisite power and authority to
own, lease or use, as the case may be, its properties and business. During the
past five (5) years, no Lighthouse Company has been known by or used any
corporate, fictitious or other name in the conduct of such Lighthouse Company’s
business or in connection with the use or operation of its assets. Schedule 4.1
lists all current managers and officers of each Lighthouse Company, showing each
such Person’s name and positions.

 

-7-

 

 

4.2.       Authorization and Binding Effect; Corporate Documentation.

 

(a)          Each Seller Party has full power and authority to enter into this
Agreement and the Ancillary Documents to which it is or is required to be a
party and to consummate the transactions contemplated hereby and thereby and to
perform its obligations hereunder and thereunder. The execution and delivery of
this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of each Seller Party, including requisite manager
and member approval of the Company. Each of this Agreement and each Ancillary
Document to which a Seller Party is or is required to be a party has been duly
executed and delivered by each such Seller Party and constitutes a legal, valid
and binding obligation of such Seller Party, enforceable against such Seller
Party in accordance with its terms, except as the enforceability thereof may be
limited by the Permitted Exceptions.

 

(b)          The copies of the Governing Documents of each Lighthouse Company,
as amended to date, copies of which have heretofore been delivered to Buyer, are
true, complete and correct copies of the Governing Documents of each Lighthouse
Company, as amended through and in effect on the date hereof. The minute books
and records of the proceedings of each Lighthouse Company, copies of which have
been delivered to Buyer, are true, correct and complete in all material
respects.

 

4.3.        Title to the Purchased Interests. Sellers own good, valid and
marketable title to the Purchased Interests, free and clear of any and all
Liens, and upon delivery of the Purchased Interests to Buyer on the Closing Date
in accordance with this Agreement, and upon Buyer’s payment of the Purchase
Price payable at the Closing in accordance with Section 1.3, the entire legal
and beneficial interest in the Purchased Interests and good, valid and
marketable title to the Purchased Interests, free and clear of all Liens (other
than those imposed by applicable securities Laws or those incurred by Buyer),
will pass to Buyer.

 

4.4.       Capitalization. Prior to giving effect to the transactions
contemplated by this Agreement, Sellers are the beneficial and record owner of
all of the issued and outstanding membership interests of the Company, with each
Seller owning the membership interests in the Company set forth on Schedule 4.4.
The Purchased Interests to be delivered by Sellers to Buyer constitutes all of
the issued and outstanding equity interests of the Company. All of the issued
and outstanding equity interests of the Company (i) have been duly and validly
issued, (ii) are fully paid and nonassessable (to the extent applicable) and
(iii) were not issued in violation of any preemptive rights or rights of first
refusal or first offer. There are no issued or outstanding options, warrants or
other rights to subscribe for or purchase any equity interests of the Company or
securities convertible into or exchangeable for, or that otherwise confer on the
holder any right to acquire any equity securities of the Company, or preemptive
rights or rights of first refusal or first offer with respect to the equity
securities of the Company, nor are there any Contracts, commitments,
understandings, arrangements or restrictions to which a Seller Party is a party
or bound relating to any equity securities of the Company, whether or not
outstanding. There are no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the Company, nor are there any voting
trusts, proxies, shareholder agreements or any other agreements or
understandings with respect to the voting of the equity securities of the
Company. All of the equity securities of the Company have been granted, offered,
sold and issued in compliance in all material respects with all applicable
foreign, state and federal securities Laws.

 

4.5.       Subsidiaries. The Company does not have, and has never had, any
Subsidiaries or ownership, directly or indirectly, of any securities or other
interests in any other Person. The Company is not a party to any agreement
relating to the formation of any joint venture, association or other Person.

 

-8-

 

 

4.6.        Non-Contravention. Except as set forth on Schedule 4.6, neither the
execution, delivery and performance of this Agreement or any Ancillary Documents
by any Seller Party, nor the consummation of the transactions contemplated
hereby or thereby, will (a) violate or conflict with, any provision of the
Governing Documents of a Lighthouse Company, (b) violate or conflict with any
Law or Order to which any Lighthouse Company or any Seller, their respective
assets or the Purchased Interests are bound or subject, (c) with or without
giving notice or the lapse of time or both, breach or conflict with, constitute
or create a default under, or give rise to any right of termination,
cancellation or acceleration of any obligation or result in a loss of a material
benefit under, or give rise to any obligation of any Lighthouse Company or any
Seller to make any payment under, or to the increased, additional, accelerated
or guaranteed rights or entitlements of any Person under, any of the terms,
conditions or provisions of any Contract, agreement, or other commitment to
which a Seller or any Lighthouse Company is a party or by which a Seller or any
Lighthouse Company Party, their respective assets or the Purchased Interests may
be bound, (d) result in the imposition of a Lien (other than a Permitted Lien)
on any Purchased Interests or any assets of any Lighthouse Company or (e)
require any filing with, or Permit, consent or approval of, or the giving of any
notice to, any Governmental Authority or other Person.

 

4.7.        Financial Statements.

 

(a)          Attached to Schedule 4.7(a) are true and correct copies of (i) the
reviewed consolidated balance sheet, income statement, statement of
stockholder’s equity and statement of cash flows for the Lighthouse Companies as
of and for the fiscal years ended December 31, 2014 and December 31, 2013, and
(ii) the unaudited consolidated balance sheet of the Lighthouse Companies as of
May 31, 2015 and the related unaudited income statement and statement of cash
flows for the five (5) fiscal month period then ended (such financial statements
described in clauses (i) and (ii), collectively, the “Financial Statements”).

 

(b)          The Financial Statements were prepared in accordance with the books
and records of the Lighthouse Companies, are true, correct and complete in all
material respects, and present fairly and accurately in all material respects
the financial condition and results of operations of the Lighthouse Companies as
of the respective dates thereof and for the periods specified therein. Except as
set forth on Schedule 4.7(b), the Financial Statements have been prepared in
accordance with GAAP, consistently applied throughout and among the periods
indicated (except that the unaudited statements exclude the footnote disclosures
and other presentation items required for GAAP and exclude year-end adjustments
which will not be material in amount). Each Lighthouse Company maintains
accurate books and records reflecting its assets and Liabilities and maintains
proper and adequate internal accounting controls that provide reasonable
assurance that (i) such Lighthouse Company does not maintain any off-the-book
accounts and that such Lighthouse Company’s assets are used only in accordance
with management directives, (ii) transactions are executed with management’s
authorization, (iii) transactions are recorded as necessary to permit
preparation of the financial statements of such Lighthouse Company and to
maintain accountability for its assets, (iv) access to its assets is permitted
only in accordance with management’s authorization, (v) the reporting of its
assets is compared with existing assets at regular intervals and verified for
actual amounts and (vi) accounts, notes and other receivables and inventory are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection of accounts, notes and other receivables on a current and
timely basis. All of the financial books and records of the Lighthouse Companies
are complete and accurate in all material respects and have been maintained in
the ordinary course consistent with past practice and in accordance with
applicable Laws.

 

4.8.       Absence of Liabilities. The Lighthouse Companies do not have any
Liabilities that would be required to be reflected on a balance sheet prepared
in accordance with GAAP or in the footnotes thereto except (a) Liabilities that
are accrued and reflected on the balance sheet of the Lighthouse Companies as of
December 31, 2014, (b) Liabilities that are listed on Schedule 4.8, (c)
immaterial Liabilities that have arisen in the Ordinary Course of Business
(other than liabilities for breach of any Contract or violation of any Law)
since December 31, 2014 and (d) obligations to be performed after the date
hereof under any Contracts which are disclosed in the Disclosure Schedules.

 

-9-

 

 

4.9.       Absence of Certain Changes. Except as set forth on Schedule 4.9,
since December 31, 2014: (a) each Lighthouse Company has conducted its business
only in the Ordinary Course of Business, and (b) there has not been any change
in or development with respect to any Lighthouse Company’s business, operations,
condition (financial or otherwise), results of operations, prospects, assets or
Liabilities, except for changes and developments which have not had, and are not
likely to have to have a Material Adverse Effect.

 

4.10.     Title to and Sufficiency of Assets. Except as set forth on Schedule
4.10, each Lighthouse Company has good and marketable title to all of its
assets, free and clear of all Liens other than Permitted Liens. The assets
(including Contracts) of each Lighthouse Company constitute all of the assets,
rights and properties that are used in the operation of such Lighthouse
Company’s business as it is now conducted and presently proposed to be conducted
by Sellers or that are used or held by such Lighthouse Company for use in the
operation of such Lighthouse Company’s business, and taken together, are
adequate and sufficient for the operation of such Lighthouse Company’s business
as currently conducted and as presently proposed to be conducted by Sellers.
Except as set forth on Schedule 4.10, immediately following the Closing, all of
the assets of each Lighthouse Company will be owned, leased or available for use
by such Lighthouse Company on terms and conditions substantially identical to
those under which, immediately prior to the Closing, such Lighthouse Company
owns, leases, uses or holds available for use such assets.

 

4.11.     Personal Property. All items of Personal Property of each Lighthouse
Company with a book value or fair market value of greater than Ten Thousand
Dollars ($10,000) are set forth on Schedule 4.11. All such items of Personal
Property are in good operating condition and repair (reasonable wear and tear
excepted consistent with the age of such items), and are suitable for their
intended use in such Lighthouse Company’s business. Schedule 4.11 contains an
accurate and complete list and description of leases in respect of the Personal
Property (collectively, the “Personal Property Leases”). The Personal Property
Leases are valid, binding and enforceable in accordance with their terms and are
in full force and effect. With respect to the Personal Property Leases, there
are no existing defaults under the applicable lease by a Lighthouse Company or,
to the Knowledge of the Company, any other party thereto, and no event of
default on the part of a Lighthouse Company or, to the Knowledge of the Company,
on the part of any other party thereto has occurred which (whether with or
without notice, lapse of time or the happening or occurrence of any other event)
would constitute a material default thereunder. Sellers have delivered to Buyer
true and correct copies of the Personal Property Leases (along with any
amendments thereto).

 

4.12.     Real Property. Schedule 4.12 contains a complete and accurate list of
all premises leased or subleased or otherwise used or occupied by any Lighthouse
Company (the “Leased Premises”), and of all leases, lease guarantees, agreements
and documents related thereto, including all amendments, terminations and
modifications thereof (collectively, the “Leases”), as well as the current
annual rent and term under each Lease. Sellers have provided to Buyer a true and
complete copy of each of the Leases, and in the case of any oral Lease, a
written summary of the material terms of such Lease. Subject to the Permitted
Exceptions, the Leases are valid, binding and enforceable in accordance with
their terms and are in full force and effect. No event has occurred which
(whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a default on the part of a
Lighthouse Company under any Lease. To the Knowledge of the Company, no event
has occurred which (whether with or without notice, lapse of time or both or the
happening or occurrence of any other event) would constitute a default by any
other party under any Lease, and no Lighthouse Company has received notice of
any such condition. No Lighthouse Company has waived any rights under any Lease
which would be in effect at or after the Closing. The Lighthouse Companies are
in quiet possession of the Leased Premises. All leasehold improvements and
fixtures located on the Leased Premises are (i) to the Knowledge of the Company,
structurally sound with no material defects, (ii) in good operating condition
and repair, subject to ordinary wear and tear, (iii) not in need of maintenance
or repair except for ordinary routine maintenance and repair, (iv) in conformity
in all material respects with all applicable Laws relating thereto currently in
effect and (v) are located entirely on the Leased Premises. No Lighthouse
Company has ever owned any real property or any interest in real property (other
than the leasehold interests in the Leases).

 

-10-

 

 

4.13.       Intellectual Property.

 

(a)          Schedule 4.13(a) sets forth: (i) all U.S. and foreign registrations
of Intellectual Property (and applications therefor) owned or licensed by a
Lighthouse Company or otherwise used or held for use by a Lighthouse Company in
which a Lighthouse Company is the owner, applicant or assignee (“Registered
IP”), specifying as to each item, as applicable: (A) the nature of the item,
including the title, (B) the owner of the item, (C) the jurisdictions in which
the item is issued or registered or in which an application for issuance or
registration has been filed and (D) the issuance, registration or application
numbers and dates; (ii) all material unregistered Intellectual Property owned or
purported to be owned by a Lighthouse Company; and (iii) all licenses,
sublicenses and other agreements or permissions (“IP Licenses”) (other than
shrink wrap licenses or other similar licenses for commercial off-the-shelf
software with an annual license fee of $2,000 or less (which are not required to
be listed, but are “IP Licenses” as that term is used herein)), under which any
Lighthouse Company is a licensee or otherwise is authorized to use or practice
any Intellectual Property, and describes (A) the applicable Intellectual
Property licensed, sublicensed or used and (B) any royalties, license fees or
other compensation payable by such Lighthouse Company, if any. Each Lighthouse
Company owns, free and clear of all Liens (other than Permitted Liens), has
valid and enforceable rights in, and has the unrestricted right to use, sell,
license, transfer or assign, all Intellectual Property currently used, licensed
or held for use by such Lighthouse Company, and previously used or licensed by
such Lighthouse Company, except for the Intellectual Property that is the
subject of the IP Licenses. To the Knowledge of the Company, all Registered IP
is valid, in force and in good standing, and not subject to any challenge of any
kind, and owned exclusively by the applicable Lighthouse Company without
obligation to pay royalties, licensing fees or other fees, or otherwise account
to any other Person with respect to such Registered IP. No Lighthouse Company
has licensed or sublicensed out any of its owned or licensed Intellectual
Property (other than to another Lighthouse Company).

 

(b)          Each Lighthouse Company has a license to use all Intellectual
Property that is the subject of the IP Licenses, which license, to the Knowledge
of the Company, is valid and enforceable. Each Lighthouse Company has performed
all obligations imposed on it in the IP Licenses, has made all payments required
to date, and is not, nor, to the Knowledge of the Company, is any other party
thereto, in breach or default thereunder, nor has any event occurred that with
notice or lapse of time or both would constitute a default thereunder. The
continued use by a Lighthouse Company of the Intellectual Property that is the
subject of the IP Licenses in the same manner that it is currently being used is
not restricted by any applicable license of a Lighthouse Company. No Lighthouse
Company is party to any Contract that requires such Lighthouse Company to assign
to any Person all of its rights in any Intellectual Property developed by a
Lighthouse Company under such Contract.

 

-11-

 

 

(c)          No Action is pending or, to the Knowledge of the Company,
threatened that challenges the validity, enforceability, ownership, or right to
use, sell, license or sublicense any Intellectual Property currently licensed,
used or held for use by any Lighthouse Company. No Lighthouse Company has
received any written or, to the Knowledge of the Company, oral notice or claim
asserting that any infringement, misappropriation, violation, dilution or
unauthorized use of the Intellectual Property of any other Person is or may be
occurring or has or may have occurred, as a consequence of the business
activities of any Lighthouse Company, nor to the Knowledge of the Company is
there a reasonable basis therefor. There are no Orders to which any Lighthouse
Company is a party or its otherwise bound that (i) restrict the rights of a
Lighthouse Company to use, transfer, license or enforce any Intellectual
Property owned by any Lighthouse Company, (ii) restrict the conduct of the
business of any Lighthouse Company in order to accommodate a third person’s
Intellectual Property, or (iii) grant any third person any right with respect to
any Intellectual Property owned by any Lighthouse Company. No Lighthouse Company
is currently infringing, misappropriating or violating, and has not in the past
infringed, misappropriated or violated, any Intellectual Property of any other
Person. To the Knowledge of the Company, no other Person is infringing upon, has
misappropriated or is otherwise violating any Intellectual Property of any
Lighthouse Company. No Person has obtained unauthorized access to third party
information and data in any Lighthouse Company’s possession, nor has there been
any other compromise of the security, confidentiality or integrity of such
information or data. Each Lighthouse Company and its Representatives have
complied with all applicable Laws relating to privacy, personal data protection,
and the collection, processing and use of personal information, as well as the
privacy policies and guidelines of the Lighthouse Companies.

 

(d)          Each employee and independent contractor (including consultants) of
each Lighthouse Company has assigned to the Lighthouse Company engaging such
Person all Intellectual Property arising from the services performed for such
Lighthouse Company by such Person. No current or former officers, employees or
independent contractors of any Lighthouse Company have claimed any ownership
interest in any Intellectual Property owned by any Lighthouse Company. To the
Knowledge of the Company, there has been no violation of the any Lighthouse
Company’s policies or practices related to protection of such Lighthouse
Company’s Intellectual Property or any confidentiality or nondisclosure Contract
relating to the Intellectual Property owned by any Lighthouse Company. With
respect to third party technical data, computer software and computer software
documentation licensed by any Lighthouse Company for delivery to any
Governmental Authority, prime contractor, or higher tier subcontractor under any
Government Contract, such Lighthouse Company has entered into Contracts with the
third party licensor(s) for all Intellectual Property necessary to comply with
such Lighthouse Company’s obligations under such Government Contracts with
respect to data rights and other related clauses. All technical data, computer
software and computer software documentation (as those terms are defined under
the FAR and its supplemental regulations) developed, delivered, or used by any
Lighthouse Company under or in connection with Contracts with Governmental
Authorities have been properly and sufficiently marked and protected by a
Lighthouse Company so that no more than the minimum rights or licenses required
under applicable regulations and contract terms, if any, have been provided. All
disclosures, elections, and notices required by applicable regulations and
contract terms to protect ownership of inventions developed, conceived or first
actually reduced to practice under Contracts with Governmental Authorities have
been made and provided.

 

4.14.      Compliance with Laws. Each Lighthouse Company is in compliance with,
and has complied, in all material respects with all Laws and Orders applicable
to such Lighthouse Company, its assets, employees or business or the Purchased
Interests. None of the operation, activity, conduct and transactions of any
Lighthouse Company or the ownership, operation, use or possession of its assets
or the employment of its employees materially conflicts with the rights of any
other Person or materially violates, or with or without the giving of notice or
passage of time, or both, will materially violate, conflict with or result in a
material default, right to accelerate or loss of rights under, any terms or
provisions of any Lien, Contract or any Law or Order to which any Lighthouse
Company is a party or by which any Lighthouse Company or its assets, business or
employees or the Purchased Interests may be bound or affected. No Lighthouse
Company has received any written or, to the Knowledge of the Company, oral
notice of any actual or alleged violation or non-compliance with applicable
Laws.

 

-12-

 

 

4.15.      Permits. Each Lighthouse Company owns or possesses all right, title
and interest in all Permits required to own its assets and conduct its business
as now being conducted and as presently proposed to be conducted. All Permits of
each Lighthouse Company are listed on Schedule 4.15 and are valid and in full
force and effect, and the Lighthouse Companies are in compliance in all material
respects with the terms and conditions of all Permits. No loss, revocation,
cancellation, suspension, termination or expiration of any Permit is pending or,
to the Knowledge of the Company, threatened other than expiration or termination
in accordance with the terms thereof. No Lighthouse Company has received any
written or, to the Knowledge of the Company, oral notice from any Governmental
Authority of any actual or alleged violation or non-compliance regarding any
such Permit.

 

4.16.      Litigation. Except as described on Schedule 4.16, there is no (a)
Action of any nature pending or, to the Knowledge of the Company, threatened,
nor is there any reasonable basis for any Action to be made, or (b) Order
pending now or rendered by a Governmental Authority in the past seven (7) years,
in either case of clauses (a) or (b), by or against any Lighthouse Company, any
of their respective current or former directors, officers or equity holders
(provided, that any litigation involving the directors, officers or equity
holders of a Lighthouse Company must be related to such Lighthouse Company’s
business or assets or the Purchased Interests), such Lighthouse Company’s
business or assets or the Purchased Interests. The items listed on Schedule
4.16, (i) are fully covered (subject to deductibles) under the insurance
policies of the Lighthouse Companies and (ii) if finally determined adverse to
any Lighthouse Company, will not have, either individually or in the aggregate,
a Material Adverse Effect. During the past five (5) years, no Lighthouse
Company’s current or former officers, senior management or directors have been
charged with, indicted for, arrested for, or convicted of any felony or any
crime involving fraud.

 

4.17.      Contracts.

 

(a)          Schedule 4.17(a) contains a complete, current and correct list of
all of the following types of Contracts to which a Lighthouse Company is a
party, by which any of its properties or assets are bound, or under which a
Lighthouse Company otherwise has material obligations, with each such responsive
Contract identified by each corresponding category (i) – (xii) below: (i) any
Contract with any Top Customer or Top Supplier; (ii) any Contract or group of
related Contracts which involve expenditures or receipts by a Lighthouse Company
that require payments or yield receipts of more than $50,000 in any twelve (12)
month period or more than $100,000 in the aggregate; (iii) any Contract with any
of its officers, directors, employees, consultants or Affiliates (other than
at-will employment arrangements with employees entered into the Ordinary Course
of Business), including all non-competition, severance, and indemnification
agreements; (iv) any agreement presently in effect for the license of any
Intellectual Property involving the payment by or to a Lighthouse Company in
excess of $50,000 per year; (v) any power of attorney; (vi) any partnership,
joint venture, profit-sharing or similar agreement entered into with any Person;
(vii) all Contracts relating to any merger, consolidation or other business
combination with any other Person or the acquisition or disposition of any other
entity or its business, equity securities or material assets or the sale of a
Lighthouse Company, its business, equity securities or material assets outside
of the Ordinary Course of Business; (viii) any loan agreement, agreement of
indebtedness, credit, note, security agreement, guarantee, mortgage, indenture
or other document relating to Indebtedness, borrowing of money or extension of
credit by or to a Lighthouse Company in excess of $50,000; (ix) any material
settlement agreement entered into within three (3) years prior to the date of
this Agreement or under which a Lighthouse Company has outstanding obligations
(other than customary obligations of confidentiality); (x) any Contract
granting, licensing, sublicensing or otherwise transferring any Intellectual
Property of a Lighthouse Company other than licenses of a Lighthouse Company’s
Intellectual Property included in such Lighthouse Company’s form customer
agreements entered into in the Ordinary Course of Business; (xi) any agreement
entered into outside the Ordinary Course of Business and presently in effect,
involving payment to or obligations of in excess of $50,000, not otherwise
described in this Section 4.17(a); and (xii) any other Contract that is material
to a Lighthouse Company and outside of the Ordinary Course of Business. All oral
Contracts that are responsible to the categories listed above are identified in
the Disclosure Schedules. True and correct copies of all the Contracts required
to be listed in Schedule 4.17(a) (including any amendments, modifications or
supplements thereto) have been provided to Buyer.

 

-13-

 

 

(b)          Except as set forth on Schedule 4.17(b), no Lighthouse Company is a
party to or bound by any Contract containing any covenant (i) limiting in any
respect the right of any Lighthouse Company or its Affiliates to engage in any
line of business, to make use of any of its Intellectual Property or compete
with any Person in any line of business or in any geographic region, (ii)
imposing non-solicitation restrictions on any Lighthouse Company or its
Affiliates, (iii) granting to the other party any exclusivity or similar
provisions or rights, including any covenant by a Lighthouse Company that
includes an organizational conflict of interest prohibition, restriction,
representation, warranty or notice provision or any other restriction on future
contracting, (iv) providing “most favored customers” or other preferential
pricing terms for the services of a Lighthouse Company or its Affiliates, or (v)
otherwise limiting or restricting the right of a Lighthouse Company to sell or
distribute any Intellectual Property of any Lighthouse Company or to purchase or
otherwise obtain any software or Intellectual Property license.

 

(c)          All of the Contracts required to be listed in Schedule 4.17(a) or
Schedule 4.17(b), are in full force and effect, and are valid, binding, and
enforceable in accordance with their terms, subject to performance by the other
party or parties to such Contract, except as the enforceability thereof may be
limited by the Permitted Exceptions. There exists no breach, default or
violation on the part of a Lighthouse Company or, to the Knowledge of the
Company, on the part of any other party to any such Contract nor has a
Lighthouse Company received written or, to the Knowledge of the Company, oral
notice of any breach, default or violation. No Lighthouse Company has received
notice of an intention by any party to any such Contract that provides for a
continuing obligation by any party thereto on the date hereof to terminate such
Contract or amend the terms thereof, other than modifications in the Ordinary
Course of Business that do not adversely affect any Lighthouse Company. No
Lighthouse Company has waived any rights under any such Contract. To the
Knowledge of the Company, no event has occurred which either entitles, or would,
with notice or lapse of time or both, entitle any party to any such Contract to
declare breach, default or violation under any such Contract or to accelerate,
or which does accelerate, the maturity of any Indebtedness of a Lighthouse
Company under any such Contract. Except as set forth on Schedule 4.17(c), to the
Knowledge of the Company, there is no reason to believe that any Contract with a
customer of a Lighthouse Company will not remain in effect after the Closing
through the remainder of its term or continue to generate substantially the same
or more revenue after the Closing through the remainder of its term as it
currently generates.

 

-14-

 

 

4.18.      Tax Matters. Except as set forth on Schedule 4.18: (i) each
Lighthouse Company has timely filed all Tax Returns required to have been filed
by it; (ii) all such Tax Returns are accurate and complete in all material
respects; (iii) each Lighthouse Company has paid all Taxes owed by it which were
due and payable (whether or not shown on any Tax Return); (iv) each Lighthouse
Company has complied in all material respects with all applicable Laws relating
to Tax; (v) no Lighthouse Company is currently the beneficiary of any extension
of time within which to file any Tax Return; (vi) there is no current Action
against a Lighthouse Company in writing by a Governmental Authority in a
jurisdiction where such Lighthouse Company does not file Tax Returns that such
Lighthouse Company is or may be subject to taxation by that jurisdiction; (vii)
there are no pending or ongoing audits of a Lighthouse Company’s Tax Returns by
a Governmental Authority; (viii) no Lighthouse Company has requested or received
any ruling from, or signed any binding agreement with, any Governmental
Authority, that would apply to any Tax periods ending after the Closing Date;
(ix) there are no Liens on any of the assets of a Lighthouse Company that arose
in connection with any failure (or alleged failure) to pay any Tax; (x) no
unpaid Tax deficiency has been asserted in writing against or with respect to a
Lighthouse Company by any Governmental Authority which Tax remains unpaid; (xi)
each Lighthouse Company has collected or withheld all Taxes currently required
to be collected or withheld by it, and all such Taxes have been paid to the
appropriate Governmental Authorities or set aside in appropriate accounts for
future payment when due; (xii) no Lighthouse Company has granted or is subject
to, any waiver of the period of limitations for the assessment of Tax for any
currently open taxable period; (xiii) no Lighthouse Company nor any of their
respective former, current or future equity holders is required to include in
income any amount for an adjustment pursuant to Section 481 of the Code or the
Regulations thereunder; (xiv) no Lighthouse Company is a party to any Tax
allocation or sharing agreement; (xv) there is no Contract or Benefit Plan
covering any Person that, individually or collectively, could give rise to the
payment of any amount that would not be deductible by the Lighthouse Companies
by reason of Section 280G or Section 162(m) of the Code, and no arrangement
exists pursuant to which a Lighthouse Company or Buyer will be required to
“gross up” or otherwise compensate any Person because of the imposition of any
Tax on a payment to such Person; (xvi) no Lighthouse Company has been a
beneficiary of or participated in any “reportable transaction” within the
meaning of Regulations Section 1.6011-4(b)(1) that was, is, or to the Knowledge
of the Company will ever be, required to be disclosed under Regulations Section
1.6011-4; (xvii) no Tax Return filed by or on behalf of a Lighthouse Company has
contained a disclosure statement under Section 6662 of the Code (or any similar
provision of Law), and no Tax Return has been filed by or on behalf of a
Lighthouse Company with respect to which the preparer of such Tax Return advised
consideration of inclusion of such a disclosure, which disclosure was not made;
(xviii) no Lighthouse Company has taken any action not in accordance with past
practice that would have the effect of deferring a measure of Tax from a period
(or portion thereof) ending on or before the Closing Date to a period (or
portion thereof) beginning after the Closing Date; (xix) no Lighthouse Company
has a “permanent establishment” in any foreign country, as defined in any
applicable Tax treaty or convention between the United States of America and
such foreign country, or has otherwise taken steps or conducted business
operations that have materially exposed, or will materially expose, it to the
taxing jurisdiction of a foreign country; (xx) each Lighthouse Company is
materially in compliance with the terms and conditions of any applicable Tax
exemptions, Tax agreements or Tax orders of any Taxing Authority to which it may
be subject or which it may have claimed, and the transactions contemplated by
this Agreement will not have any material and adverse effect on such compliance;
(xxi) no written power of attorney which is currently in force has been granted
by or with respect to a Lighthouse Company with respect to any matter relating
to Taxes; (xxii) no Seller is a “foreign person” for purposes of Section 1445 of
the Code; and (xxiii) the Company has been classified as a subchapter S
Corporation for U.S. federal and, where applicable, state and local income Tax
purposes since January 1, 2005.

 

4.19.      Environmental Matters. To the Knowledge of the Company, each
Lighthouse Company has complied in all respects with all applicable
Environmental Laws, and no Lighthouse Company has received notice of any Actions
pending or threatened against any Lighthouse Company or is assets (including the
Leased Premises) relating to applicable Environmental Laws, Environmental
Permits or Environmental Conditions. No Lighthouse Company has any environmental
audits, environmental assessments, reports, sampling results, correspondence
with Governmental Authorities or other environmental documents relating to a
Lighthouse Company’s past or current properties, facilities or operation. Except
for de minimis quantities of Hazardous Materials used, stored, disposed, or
present in compliance with Environmental Laws on or about the Leased Premises,
there are no Hazardous Materials that are being stored or are otherwise present
on, under or about the Leased Premises, or, to the Knowledge of the Company, any
real property formerly owned, leased or operated by a Lighthouse Company. No
Lighthouse Company has disposed of, or arranged to dispose of, Hazardous
Materials at a disposal facility in a manner or to a location that has resulted
or will result in liability to any Lighthouse Company under or relating to
Environmental Laws.

 

-15-

 

 

4.20.      Employee Benefit Plans.

 

(a)          Set forth on Schedule 4.20(a) is a true and complete list of each
Benefit Plan. With respect to each Benefit Plan: (i) such Benefit Plan has been
operated, administered and enforced in accordance with its terms and in
compliance with, and such Benefit Plan complies with, all applicable Laws,
including ERISA and the Code (including Section 409A thereof), in all material
respects; (ii) to the Knowledge of the Company, no breach of fiduciary duty has
occurred; (iii) no Action is pending, or to the Knowledge of the Company,
threatened (other than routine claims for benefits arising in the ordinary
course of administration); (iv) no prohibited transaction, as defined in Section
406 of ERISA or Section 4975 of the Code, has occurred, excluding transactions
effected pursuant to a statutory or administration exemption; and (v) all
contributions and premiums due through the Closing Date have been made as
required under ERISA or the term of such Benefit Plan or have been fully accrued
on the Financial Statements. All Benefit Plans can be terminated at any time as
of or after the Closing Date without resulting in any liability to any
Lighthouse Company, Buyer or any of their respective Affiliates for any
additional contributions, penalties, premiums, fees, fines, excise taxes or any
other charges or liabilities.

 

(b)          Each Benefit Plan which is intended to be “qualified” within the
meaning of Section 401(a) of the Code (i) has been determined by the IRS to be
so qualified (or is based on a prototype plan which has received a favorable
opinion letter) during the period from its adoption to the date of this
Agreement and (ii) its related trust has been determined to be exempt from
taxation under Section 501(a) of the Code or the applicable Lighthouse Company
has requested a favorable IRS determination of qualification and/or exemption
within the period permitted by applicable Law. To the Knowledge of the Company,
no fact or set of circumstances exists which could adversely affect the
qualified status of such Benefit Plans or the exempt status of such trusts.

 

(c)          With respect to each Benefit Plan which covers any current or
former officer, director, consultant or employee (or beneficiary thereof) of a
Lighthouse Company, Sellers have provided to Buyer accurate and complete copies,
if applicable, of: (i) all Benefit Plan texts and agreements and related trust
agreements or annuity contracts (including any amendments, modifications or
supplements thereto); (ii) all employee communications (including all summary
plan descriptions and material modifications thereto); (iii) the three (3) most
recent Forms 5500, if applicable, and annual report, including all schedules
thereto; (iv) the most recent annual and periodic accounting of plan assets; (v)
the three (3) most recent nondiscrimination testing reports; (vi) the most
recent determination letter received from the IRS; (vii) the most recent
actuarial valuation; and (viii) all communications with any Governmental
Authority.

 

(d)          No Benefit Plan is a “defined benefit plan” (as defined in Section
414(j) of the Code), a “multiemployer plan” (as defined in Section 3(37) or
4001(a)(3) of ERISA) or a “multiple employer plan” (as described in Section
413(c) of the Code) or is otherwise subject to Title IV of ERISA or Section 412
of the Code, and no Lighthouse Company has incurred any Liability or otherwise
has any outstanding Liability under Title IV of ERISA and, to the Knowledge of
the Company, no condition presently exists that is expected to cause such
Liability to be incurred. No Lighthouse Company currently maintains or
contributes to, or has ever maintained or contributed to or in any way directly
or indirectly had any Liability (whether contingent or otherwise) with respect
to any “multiemployer plan,” within the meaning of Section 3(37) or 4001(a)(3)
of ERISA. No Lighthouse Company is or has in the past been a member of a
“controlled group” for purposes of Section 414(b), (c), (m) or (o) of the Code,
nor does any Lighthouse Company have any Liability with respect to any
collectively-bargained for plans, whether or not subject to the provisions of
ERISA. No Lighthouse Company currently maintains or has ever maintained, or is
required currently or has ever been required to contribute to or otherwise
participate in, a multiple employer welfare arrangement or voluntary employees’
beneficiary association as defined in Section 501(c)(9) of the Code.

 

-16-

 

 

(e)          With respect to each Benefit Plan which is a “welfare plan” (as
described in Section 3(1) of ERISA): (i) no such plan provides medical or death
benefits with respect to any current or former employee of a Lighthouse Company
beyond their termination of employment (other than coverage mandated by Law,
which is paid solely by such employees); and (ii) there are no reserves, assets,
surplus or prepaid premiums under any such plan. Except to the extent required
by Section 4980B of the Code or similar state Law, no Lighthouse Company
provides health or welfare benefits to any former or retired employee or is
obligated to provide such benefits to any active employee following such
employee’s retirement or other termination of employment or service.

 

(f)          Each Benefit Plan that is subject to Section 409A of the Code
(each, a “Section 409A Plan”) as of the Closing Date is indicated as such on
Schedule 4.20(f). Each Section 409A Plan has been administered in compliance in
all material respects, and is in documentary compliance in all material
respects, with the applicable provisions of Section 409A of the Code, the
regulations thereunder and other official guidance issued thereunder. No
Lighthouse Company has any obligation to any employee or other service provider
with respect to any Section 409A Plan that may be subject to any Tax under
Section 409A of the Code.

 

4.21.      Employees and Labor Matters.

 

(a)          Schedule 4.21(a) sets forth a complete and accurate list of all
Corporate Employees of any Lighthouse Company as of the Closing Date showing for
each as of that date (i) the employee’s name, employer, job title or
description, location, salary level (including any bonus, commission, deferred
compensation or other remuneration payable (other than any such arrangements
under which payments are at the discretion of the Lighthouse Companies)), (ii)
any bonus, commission or other remuneration other than salary paid during such
Lighthouse Company’s fiscal year ending December 31, 2014 and (iii) any wages,
salary, bonus, commission or other compensation due and owing to each employee
for the fiscal year ending December 31, 2015 as of the Closing Date. Except as
set forth on Schedule 4.21(a), no employee is a party to a written employment
agreement or contract with a Lighthouse Company and each is employed “at will”.
Each Lighthouse Company has paid in full to all Corporate Employees all wages,
salaries, commission, bonuses and other compensation due, including overtime
compensation, and there are no severance payments which are or could become
payable by a Lighthouse Company to any Corporate Employees under the terms of
any written or, to the Knowledge of the Company, oral agreement, or commitment
or any Law, custom, trade or practice. Each such Corporate Employee has entered
into the applicable Lighthouse Company’s standard form of employee
non-disclosure, inventions and restrictive covenants agreement with the
employing Lighthouse Company, true and correct copies of which have been
provided to Buyer.

 

(b)          Schedule 4.21(b) contains a list of all independent contractors
(including consultants) and Staffing Employees currently engaged by any
Lighthouse Company, along with the position, date of retention and rate of
remuneration for each such Person. All of such independent contractors and
Staffing Employees are a party to a written agreement or contract with the
engaging Lighthouse Company. Each such independent contractor and Staffing
Employee has entered into customary covenants regarding confidentiality,
non-competition and assignment of inventions and copyrights in such Person’s
agreement with the engaging Lighthouse Company, true and correct copies of which
have been provided to Buyer. For the purposes of applicable Law, including the
Code, all independent contractors who are currently, or within the last six (6)
years have been, engaged by a Lighthouse Company are bona fide independent
contractors and not employees of such Lighthouse Company. Each independent
contractor and Staffing Employee is terminable on fewer than thirty (30) days’
notice, without any obligation of a Lighthouse Company to pay severance or a
termination fee.

 

-17-

 

 

(c)          No Lighthouse Company is or has been a party to any collective
bargaining agreement or other Contract with any group of employees or any labor
organization or other Representative of any of employees of a Lighthouse
Company, and to the Knowledge of the Company, there are and have been no
activities or proceedings of any labor union or other party to organize or
represent any employees of any Lighthouse Company. Except as set forth on
Schedule 4.21(c): (i) each Lighthouse Company is and has been in compliance in
all material respects with all employment Contracts and all applicable Laws and
Orders respecting employment and employment practices, terms and conditions of
employment and wages and hours, including any respecting employment
discrimination and occupational safety and health requirements, and is not and
has not been engaged in any unfair labor practice; (ii) there is no labor
strike, dispute, slowdown or stoppage actually pending or, to the Knowledge of
the Company, threatened against or directly affecting any Lighthouse Company;
(iii) no Lighthouse Company has experienced any work stoppage or other labor
difficulty; (iv) no Lighthouse Company is delinquent in payments to any of their
respective employees for any wages, salaries, commissions, bonuses or other
direct compensation for any services performed by them or amounts required to be
reimbursed to such employees; (v) there are no pending or, to the Knowledge of
the Company, threatened unfair or discriminatory employment practice charges
pending before the Equal Employment Opportunity Commission, or any comparable
foreign, state or local Governmental Authority; (vi) there are no wrongful
discharge claims nor any other type of Actions brought by or on behalf of any
past or present employees of any Lighthouse Company pending or, to the Knowledge
of the Company, threatened against a Lighthouse Company; and (vii) upon
termination of the employment of any employee, no Lighthouse Company nor Buyer
will by reason of anything done prior to the Closing be liable to any of said
employees for vacation pay, severance pay, wrongful termination damages or any
other payments (other than any applicable obligations of a Lighthouse Company to
pay accrued vacation pay and accrued sick pay to its terminated employees). Each
Lighthouse Company has complied in all material respects with all applicable
Laws and Orders relating to the payment and withholding of Taxes and has timely
withheld from employee wages and paid over to the proper Governmental
Authorities all amounts required to be so withheld and paid over for all periods
under all such Laws and Orders. No Lighthouse Company has incurred any Liability
under the Worker Adjustment and Retraining Notification Act of 1988, as it may
be amended from time to time, or any foreign, state or local plant closing and
severance laws or regulations.

 

4.22.      Insurance. Schedule 4.22 lists all insurance policies (by policy
number, insurer, location of property insured, annual premium, premium payment
dates, expiration date, type (i.e., “claims made” or an “occurrences” policy),
amount and scope of coverage) held by a Lighthouse Company relating to a
Lighthouse Company or the business, assets, properties, directors, officers or
employees of a Lighthouse Company, copies of which have been provided to Buyer.
To the Knowledge of the Company, each such insurance policy (i) is legal, valid,
binding, enforceable and in full force and effect as of the Closing and (ii)
will continue to be legal, valid, binding, enforceable, and in full force and
effect on identical terms immediately following the Closing. No Lighthouse
Company is in default with respect to its obligations under any insurance
policy, nor has any Lighthouse Company ever been denied insurance coverage for
any reason. No Lighthouse Company has any self-insurance or co-insurance
programs. In the three (3) year period ending on the date hereof, no Lighthouse
Company has received any written or, to the Knowledge of the Company, oral
notice from, or on behalf of, any insurance carrier relating to or involving any
adverse change or any change other than in the Ordinary Course of Business, in
the conditions of insurance, any refusal to issue an insurance policy or
non-renewal of a policy, or requiring or suggesting material alteration of any
Lighthouse Company’s assets, purchase of additional equipment or material
modification of any Lighthouse Company’s methods of doing business. No
Lighthouse Company has made any claim against an insurance policy as to which
the insurer is denying coverage. Schedule 4.22 identifies each individual
insurance claim made by a Lighthouse Company since January 1, 2010. Each
Lighthouse Company has reported to its insurers all Actions and pending
circumstances that would reasonably be expected to result in an Action, except
where such failure to report such an Action would not be reasonably likely to be
material to any Lighthouse Company. To the Knowledge of the Company, no event
has occurred, and no condition or circumstance exists, that would reasonably be
expected to (with or without notice or lapse of time) give rise to or serve as a
basis for the denial of any such insurance claim.

 

-18-

 

 

4.23.      Transactions with Related Persons. Except as set forth on Schedule
4.23, no Seller nor any of its Affiliates, nor any officer, director, manager,
employee, trustee or beneficiary of a Lighthouse Company or any Affiliate of a
Seller, nor any immediate family member of any of the foregoing (whether
directly or indirectly through an Affiliate of such Person) (each of the
foregoing, a “Related Person”) is presently, or in the past three (3) years has
been, a party to any transaction with a Lighthouse Company, including any
Contract or other arrangement (a) providing for the furnishing of services by
(other than as officers, directors or employees of such Lighthouse Company), (b)
providing for the rental of real or personal property from or (c) otherwise
requiring payments to (other than for services or expenses as directors,
officers or employees of such Lighthouse Company in the Ordinary Course of
Business) any Related Person or any Person in which any Related Person has an
interest as an owner, officer, manager, director, trustee or partner or in which
any Related Person has any direct or indirect interest. Except as set forth on
Schedule 4.23, no Lighthouse Company has any outstanding Contract or other
arrangement or commitment with any Related Person, and no Related Person owns
any real or personal property, or right, tangible or intangible (including
Intellectual Property) which is used in a Lighthouse Company’s business. The
Lighthouse Companies’ assets do not include any receivable or other obligation
from a Related Person, and the Liabilities of the Lighthouse Companies do not
include any payable or other obligation or commitment to any Related Person.

 

4.24.      Government Contracts.

 

(a)          No Lighthouse Company is a party to any Government Contract and no
Lighthouse Company has any outstanding Government Bids.

 

(b)          Each Lighthouse Company has complied in all material respects with
all statutory and regulatory requirements where and to the extent applicable,
where and as applicable to each of the Government Contracts and Government Bids.
The representations, certifications, and warranties made by each Lighthouse
Company with respect to the Government Contracts or Government Bids were
accurate in all respects as of their effective date, and each Lighthouse Company
has complied in all material respects with all such representations,
certifications and warranties. No Government Contract has been terminated for
default, breach, cause or other failure to perform, and no Lighthouse Company
has not received any adverse or negative past performance evaluations or ratings
within the past three (3) years. Each Lighthouse Company has complied in all
material respects with all terms and conditions of each Government Contract. No
termination for default or convenience notice, cure notice, or show cause notice
has been issued by any Governmental Authority, prime contractor or higher-tier
subcontractor to a Lighthouse Company. No Lighthouse Company, nor any of its
directors, officers or employees is, or for the last five (5) years has been,
debarred, proposed for debarment, suspended from or otherwise declared
non-responsible or ineligible for participation in the award of contracts with
any Governmental Authority. Each Lighthouse Company possesses all facility and
personnel security clearances and Permits necessary for the execution and
performance of its obligations under the Government Contracts.

 

(c)          No Lighthouse Company, nor any of its directors or officers, nor,
to the Knowledge of the Company, any other Representative acting on behalf of a
Lighthouse Company, is currently identified on the specially designated
nationals or other blocked person list or otherwise currently subject to any
U.S. sanctions administered by OFAC, and in the last six (6) fiscal years no
Lighthouse Company has, directly or indirectly, used any funds, or loaned,
contributed or otherwise made available such funds to any Subsidiary, joint
venture partner or other Person, in connection with any sales or operations in
any country sanctioned by OFAC or for the purpose of financing the activities of
any Person currently subject to, or otherwise in violation of, any U.S.
sanctions administered by OFAC. No Lighthouse Company, and no Representative
acting on its behalf, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to political activity, (ii)
made any unlawful payment or offered anything of value to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns, (iii) made any other unlawful payment, or (iv) violated any
applicable money laundering or anti-terrorism law or regulation, nor have any of
them otherwise taken any action which would reasonably cause a Lighthouse
Company to be in violation of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable Law of similar effect.

 

-19-

 

 

4.25.      Bank Accounts. Schedule 4.25 lists the names and locations of all
banks and other financial institutions with which a Lighthouse Company maintains
an account (or at which an account is maintained to which a Lighthouse Company
has access as to which deposits are made on behalf of a Lighthouse Company)
(each, a “Bank Account”), in each case listing the type of Bank Account, the
Bank Account number therefor, and the names of all Persons authorized to draw
thereupon or have access thereto and lists the locations of all safe deposit
boxes used by a Lighthouse Company. All cash in such Bank Accounts is held on
demand deposit and is not subject to any restriction or limitation as to
withdrawal.

 

4.26.      Suppliers and Customers; Products. Schedule 4.26 lists, by dollar
volume paid for each of (i) the fiscal year ended December 31, 2014 and (ii) the
period from January 1, 2015 through June 30, 2015, the ten (10) largest
suppliers of goods or services (the “Top Suppliers”) and the ten (10) largest
customers of each Lighthouse Company (the “Top Customers”). Except as set forth
on Schedule 4.26, the relationships of each Lighthouse Company with such
suppliers and customers are, to the Knowledge of the Company, good commercial
working relationships and (i) no Top Supplier or Top Customer within the last
twelve (12) months has threatened to cancel or otherwise terminate, or, to the
Knowledge of the Company, intends to cancel or otherwise terminate, any
relationships of such Person with a Lighthouse Company, (ii) no Top Supplier or
Top Customer has during the last twelve (12) months decreased materially or, to
the Knowledge of the Company, (A) threatened to stop, decrease or limit
materially, (B) intends to modify materially its relationships with a Lighthouse
Company or (C) intends to stop, decrease or limit materially its products or
services to a Lighthouse Company or its usage or purchase of the products or
services of a Lighthouse Company, (iii) to the Knowledge of the Company, no Top
Supplier or Top Customer intends to refuse to pay any amount due to a Lighthouse
Company or seek to exercise any remedy against a Lighthouse Company, (iv) no
Lighthouse Company has within the past year been engaged in any material dispute
with any Top Supplier or Top Customer, (v) no Top Customer has indicated that it
desires or intends to effect a change in the Contract that would reduce the
profit margin that a Lighthouse Company is expected to achieve in such Contract
or otherwise change the material terms of such Contract or change the type of
Contract by which such customer purchases good and/or services from a Lighthouse
Company, and (vi) to the Knowledge of the Company, the acquisition by Buyer of
the Purchased Interests and the consummation of the transactions contemplated by
this Agreement and the Ancillary Documents will not affect the relationship of a
Lighthouse Company with any Top Supplier or Top Customer. Each Lighthouse
Company provides services and has never sold, licensed or distributed any
product to any Person.

 

4.27.      Investment Intent. Each Seller is acquiring its portion of the Shares
for its own account and not with a view to its distribution within the meaning
of Section 2(11) of the Securities Act, and the rules and regulations issued
pursuant thereto. Each Seller is an “accredited investor” within the meaning of
Rule 501 under the Securities Act. Each Seller understands that the Shares have
not been registered under the Securities Act and cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

 

4.28.      Disclosure. No representations or warranties by any Seller Party in
this Agreement or any Ancillary Documents contains any untrue statement of
material fact or omits to state, when read in conjunction with all of the
information contained in this Agreement (including the Disclosure Schedules) and
the Ancillary Documents, any fact necessary in order to make the statements
herein or therein not materially misleading.

 

-20-

 

 

4.29.      No Brokers. Except as set forth on Schedule 4.29, no Seller or
Lighthouse Company, nor any of their respective Representatives on their behalf,
has employed any broker, finder or investment banker or incurred any liability
for any brokerage fees, commissions, finders’ fees or similar fees in connection
with the transactions contemplated by this Agreement.

 

4.30.      No Other Representations and Warranties. Except for the
representations and warranties contained in this Agreement or the Ancillary
Documents, the Seller Parties make no express or implied representations or
warranties, and hereby disclaim any other representations and warranties,
whether made orally or in writing, by or on behalf of any Seller Party by any
Person.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers the following matters as of the Closing
Date:

 

5.1.        Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. Buyer is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification or license is required, except where the failure to be so
qualified or be so licensed would not have a material adverse effect on the
ability of Buyer to consummate the transactions contemplated by, and discharge
its obligations under, this Agreement and the Ancillary Documents to which Buyer
is a party (a “Buyer Material Adverse Effect”).

 

5.2.        Authorization. Buyer has full corporate power and authority to enter
into this Agreement and the Ancillary Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Ancillary Documents to which Buyer is a party
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of Buyer.
This Agreement has been duly executed and delivered by Buyer. This Agreement and
each Ancillary Document to which Buyer is a party constitutes a legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as the enforceability thereof may be limited by the Permitted
Exceptions.

 

5.3.        Non-Contravention. Neither the execution and delivery of this
Agreement or any Ancillary Document by Buyer, nor the consummation of the
transactions contemplated hereby or thereby, will violate or conflict with or
(with or without notice or the passage of time or both) constitute a breach or
default under (a) any provision of the Governing Documents of Buyer, (b) any Law
or Order to which Buyer or any of its business or assets are bound or subject or
(c) any Contract or Permit to which Buyer is a party or by which Buyer or any of
its properties may be bound or affected, other than, in the cases of clauses (a)
through (c), such violations and conflicts which would not reasonably be
expected to have a Buyer Material Adverse Effect.

 

5.4.        The Shares. When issued by Buyer to Sellers in accordance with the
terms of this Agreement, assuming the accuracy of the representations and
warranties of Sellers set forth in Section 4.27 hereof, the Shares will be (a)
issued free and clear of all Liens except (i) those imposed by applicable
securities Laws, (ii) the rights of the Buyer Indemnified Parties under this
Agreement (including under ARTICLE VII and Section 1.5(d)), (iii) those incurred
by Sellers or their Affiliates and (iv) as set forth in Section 6.7, and (b)
validly and duly issued and fully paid and non-assessable.

 

5.5.        No Brokers. Neither Buyer, nor any Representative of Buyer on its
behalf, has employed any broker, finder or investment banker or incurred any
liability for any brokerage fees, commissions, finders’ fees or similar fees in
connection with the transactions contemplated by this Agreement.

 

-21-

 

 

5.6.        Litigation. There is no Action pending or, to the Knowledge of
Buyer, threatened, nor any Order of any Governmental Authority is outstanding,
against or involving Buyer or any of its officers, directors, stockholders,
properties, assets or businesses, whether at law or in equity, before or by any
Governmental Authority, which would reasonably be expected to have a Buyer
Material Adverse Effect.

 

5.7.        Investment Intent. Buyer is acquiring the Purchased Interests for
its own account and not with a view to its distribution within the meaning of
Section 2(11) of the Securities Act, and the rules and regulations issued
pursuant thereto. Buyer is an “accredited investor” within the meaning of Rule
501 under the Securities Act and was not organized for the specific purpose of
acquiring the Purchased Interests. Buyer understands that the Purchased
Interests has not been registered under the Securities Act and cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

 

5.8.        Financial Capacity. As of the Closing Date, Buyer has the financial
capacity to perform its obligations under this Agreement and the Ancillary
Documents to which it is a party or bound in accordance with their respective
terms.

 

5.9.        Foreign Corrupt Practices Act. None of Buyer or its Subsidiaries,
nor any of its or its Subsidiaries’ respective directors or officers, nor, to
the Knowledge of Buyer, any other Representative acting on behalf of Buyer, has
(i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to political activity, (ii) made any unlawful payment
or offered anything of value to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns, (iii) made
any other unlawful payment, or (iv) violated any applicable money laundering or
anti-terrorism law or regulation, nor have any of them otherwise taken any
action which would reasonably cause Buyer or its Subsidiary to be in violation
of the Foreign Corrupt Practices Act of 1977, as amended, or any applicable Law
of similar effect.

 

5.10.      Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement and the Ancillary Documents, Buyer is Solvent.

 

5.11.      No Other Representations and Warranties. Except for the
representations and warranties contained in this Agreement or the Ancillary
Documents, Buyer make no express or implied representations or warranties, and
hereby disclaim any other representations and warranties, whether made orally or
in writing, by or on behalf of Buyer by any Person.

 

ARTICLE VI
OTHER AGREEMENTS

 

6.1.        Further Assurances. In the event that at any time after the Closing
any further action is reasonably necessary to carry out the purposes of this
Agreement, each of the parties will take such further action (including the
execution and delivery of such further instruments and documents) as the other
parties reasonably may request, at the sole cost and expense of the requesting
party (unless otherwise specified herein or unless such requesting party is
entitled to indemnification therefor under ARTICLE VII in which case, the costs
and expense will be borne by the parties as set forth in ARTICLE VII). Each
Seller acknowledges and agrees that from and after the Closing, Buyer will be
entitled to possession of, and Sellers will provide to Buyer, all documents,
books, records (including Tax records), agreements, corporate minute books and
financial data of any sort relating to the Lighthouse Companies.

 

-22-

 

 

6.2.        Confidentiality. After the Closing, each Seller will, and will cause
its Representatives to: (a) treat and hold in strict confidence any Confidential
Information, and will not use for any purpose, nor directly or indirectly
disclose, distribute, publish, disseminate or otherwise make available to any
third party any of the Confidential Information without Buyer’s prior written
consent; (b) in the event that a Seller becomes legally compelled to disclose
any Confidential Information, to provide Buyer with prompt written notice of
such requirement so that Buyer or Lighthouse Company may seek a protective order
or other remedy or Buyer may waive compliance with this Section 6.2; (c) in the
event that such protective order or other remedy is not obtained, or Buyer
waives compliance with this Section 6.2, to furnish only that portion of such
Confidential Information which is legally required to be provided as advised in
writing by outside counsel and to exercise their commercially reasonable efforts
to obtain assurances that confidential treatment will be accorded such
Confidential Information; and (d) to promptly furnish to Buyer any and all
copies (in whatever form or medium) of all such Confidential Information and to
destroy any and all additional copies of such Confidential Information and any
analyses, compilations, studies or other documents prepared, in whole or in
part, on the basis thereof; provided, however, that Confidential Information
shall not include any information which, at the time of disclosure by Seller or
its Representatives, is generally available publicly and was not disclosed in
breach of this Agreement by a Seller or its Representatives.

 

6.3.        Publicity. No party hereto shall, and each shall cause their
respective Representatives not to, disclose, make or issue, any statement or
announcement concerning this Agreement or the Ancillary Documents or the
transactions contemplated hereby or thereby (including the terms, conditions,
status or other facts with respect thereto) to any third parties (other than its
Representatives who need to know such information in connection with carrying
out or facilitating the transactions contemplated hereby) without the prior
written consent of the other parties (such consent not to be unreasonably
withheld, delayed or conditioned), except (i) in the case of the Company or the
Sellers, as required by applicable Law after conferring with the other parties
concerning the timing and content of such required disclosure, and (ii) in the
case of Buyer, as may be required of Buyer or its Affiliates by applicable Law
(including any SEC position) or securities listing or trading requirement.

 

6.4.        Litigation Support. Following the Closing, in the event that and for
so long as any party is actively contesting or defending against any third party
or Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving any Lighthouse Company, each of the other parties will
(i) reasonably cooperate with the contesting or defending party and its counsel
in the contest or defense, (ii) make available its personnel at reasonable times
and upon reasonable notice and (iii) provide (A) such testimony and (B) access
to its non-privileged books and records as may be reasonably requested in
connection with the contest or defense, at the sole cost and expense of the
contesting or defending party (unless such contesting or defending party is
entitled to indemnification therefor under ARTICLE VII in which case, the costs
and expense will be borne by the parties as set forth in ARTICLE VII).

 

6.5.        Agreement Regarding Intellectual Property. Each Seller has already
disclosed or will disclose to each Lighthouse Company as of the Closing any and
all Intellectual Property developed by such Seller on behalf of such Lighthouse
Company or relating to the business of such Lighthouse Company, including
Intellectual Property used in such Lighthouse Company’s business, and
Intellectual Property intended for future use in such Lighthouse Company’s
business, and each does hereby assign to such Lighthouse Company any and all
right, title and interest that such Seller may have in and to such Intellectual
Property. Each Seller represents that it has not made any assignment of, or
granted any rights in any such Intellectual Property to any Person other than
the applicable Lighthouse Company, and has not disclosed such Intellectual
Property to any third party. Upon Buyer’s or the applicable Lighthouse Company’s
request at any time, including any time after the Closing, such Seller will
execute and deliver to Buyer or the applicable Lighthouse Company such other
documents as Buyer or such Lighthouse Company deems necessary or desirable to
vest in such Lighthouse Company the sole ownership of and exclusive worldwide
rights in and to, all of such Intellectual Property. Each Seller will deliver to
the applicable Lighthouse Company all copies or embodiments of such Intellectual
Property in any media in such Seller’s possession at or prior to the Closing.

 

-23-

 

 

6.6.        Release and Covenant Not to Sue. Effective as of the Closing, each
Seller hereby releases and discharges each Lighthouse Company from and against
any and all Actions, obligations, agreements, debts and Liabilities whatsoever,
whether known or unknown, both at law and in equity, which such Seller now has,
has ever had or may hereafter have against such Lighthouse Company arising on or
prior to the Closing Date or on account of or arising out of any matter
occurring on or prior to the Closing Date, including any rights to
indemnification or reimbursement from such Lighthouse Company, whether pursuant
to its Governing Documents, Contract or otherwise, and whether or not relating
to claims pending on, or asserted after, the Closing Date. From and after the
Closing, each Seller hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any Action, or commencing or causing to be commenced, any
Action of any kind against a Lighthouse Company or its Affiliates, based upon
any matter purported to be released hereby. Notwithstanding anything herein to
the contrary, the releases and restrictions set forth herein shall not apply to
any claims a Seller may have against any party pursuant to the terms and
conditions of this Agreement or any Ancillary Document.

 

6.7.        Lock-Up. Except as expressly contemplated by Sections 1.5(d) and
7.7, each Seller hereby agrees not to, without the prior written consent of
Buyer, during the period commencing from the Closing and ending on the earlier
of (x) the one (1) year anniversary of the Closing and (y) the consummation of a
liquidation, merger, share exchange or other similar transaction following the
Closing that results in all of Buyer’s shareholders having the right to exchange
their equity holdings in Buyer for cash, securities or other property (the first
trading day immediately after such period, the “Unrestricted Date”): (i) lend,
offer, pledge, hypothecate, encumber, donate, assign, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any Shares; (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Shares; or (iii) publicly disclose the
intention to do any of the foregoing; whether any such transaction described in
clauses (i), (ii) or (iii) above is to be settled by delivery of the Shares or
other securities, in cash or otherwise (any of the foregoing described in
clauses (i), (ii), or (iii), a “Prohibited Transfer”). Each Seller further
agrees to execute such agreements as may be reasonably requested by Buyer, in
form and substance reasonably satisfactory to such Seller, that are consistent
with the foregoing or that are necessary to give further effect thereto. If any
Prohibited Transfer is made or attempted contrary to the provisions of this
Section 6.7, such purported Prohibited Transfer shall be null and void ab
initio, and Buyer shall refuse to recognize any such purported transferee of the
Shares as one of its equity holders for any purpose. In order to enforce this
Section 6.7, Buyer may impose stop-transfer instructions with respect to the
Shares until the end of the restriction period described in the first sentence
of this Section 6.7. The foregoing restrictions set forth in this Section 6.7
shall not apply to any of the following transfers (each, a “Permitted
Transfer”): (a) transfers or other dispositions of Shares by a Seller to the
other Seller; or (b) transfers or other dispositions of Shares by a Seller to an
immediate family member of such Seller (other than the other Seller) or to any
trust for the direct or indirect benefit of such Seller or any of such Seller’s
immediate family members, and any dispositions by will, other testamentary
document or intestate succession to the legal representative, heir, beneficiary,
or legatee of such Seller, provided that, (x) except upon the death or permanent
incapacity of both Sellers, the transferring Seller or the other Seller continue
to control the voting of any such Shares and (y) any such transferee agrees in
writing with Buyer to be bound by the provisions of this Section 6.7 with
respect to such Shares.

 

-24-

 

 

6.8.        Piggy-Back Registration Rights.

 

(a)          If Buyer proposes to file a registration statement under the
Securities Act with respect to an offering of Buyer Common Stock or other Buyer
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, Buyer equity securities, by Buyer for its
own account and/or for security holders of Buyer for their account, other than a
registration statement (i) filed solely in connection with an offering of
securities to directors, employees or independent contractors of Buyer pursuant
to any stock incentive or other benefit plan, (ii) filed on Form S-4 or S-8 or
any successor to such forms, (iii) for an exchange offer or offering of
securities solely to Buyer’s existing security holders, (iv) for a dividend
reinvestment plan, or (v) solely in connection with a merger, share capital
exchange, asset acquisition, share purchase, reorganization, amalgamation,
subsequent liquidation, or other similar business transaction that results in
all of Buyer’s shareholders, including Sellers, having the right to exchange
their common stock for cash, securities or other property of a non-capital
raising bona fide business transaction, then Buyer shall (x) give written notice
of such proposed filing to Sellers as soon as practicable but in no event less
than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
underwriter or underwriters, if any, of the offering, and (y) offer to each
Seller in such notice the opportunity to register the sale of such number of the
Shares as such Seller may request in writing within ten (10) days following
receipt by such Seller of such notice (a “Piggy-Back Registration”). Buyer shall
include in such registration statement such Shares that a Seller requests in
writing within ten (10) days after the receipt by such Seller of any such notice
to be included therein. If at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, Buyer shall
determine for any reason not to register or to delay registration of such
securities, Buyer may, at its election, give written notice of such
determination to the Sellers, and (x) in the case of a determination not to
register, shall be relieved of its obligation to register any of Shares of
Sellers in connection with such registration, and (y) in the case of a
determination to delay registering, shall be permitted to delay registering any
of Shares of Sellers for the same period as the delay in registering such other
securities. If the offering pursuant to a Piggy-Back Registration is to be an
underwritten offering, then a Seller must permit the sale or other disposition
of such Seller’s Shares in accordance with the intended method(s) of
distribution thereof, and shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such Piggy-Back
Registration and such Seller shall be responsible for any fees or commissions
due to such underwriters in connection with the sale of such Seller’s Shares
(“Selling Expenses”). If (x) the managing underwriter or underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Buyer in
writing that the dollar amount or number of securities which Buyer on behalf of
itself and/or its security holders desires to sell exceeds the maximum dollar
amount or maximum number of securities that can be sold in such offering without
adversely affecting the proposed offering price, timing, distribution method or
probability of success of such offering or (y) the SEC determines that the
dollar amount or number of securities to be registered under the registration
statement exceeds the maximum dollar amount or number that may be registered
under such registration statement in accordance with applicable Law (including
any SEC rules, regulations, policies or positions) (such maximum dollar amount
or maximum number of securities, as applicable, in either of clauses (x) or (y)
above, the “Maximum Number of Securities”), then Buyer shall include in any such
offering only the Maximum Number of Securities allocated as follows: (A) first,
the securities that Buyer desires to sell; (B) then, the number of securities
required to be included in such offering, if any, by other security holders of
Buyer exercising any demand registration rights that such Persons have pursuant
to written contractual arrangements with Buyer; and (C) finally, the securities
of Persons exercising piggy-back registration rights pursuant to written
contractual arrangements with Buyer, including a Seller pursuant to this Section
6.8, pro-rata among all such security holders exercising piggy-back registration
rights. A Seller may elect to withdraw such Seller’s request for inclusion of
such Seller’s Shares in any Piggy-Back Registration by giving written notice to
Buyer of such request to withdraw prior to the effectiveness of the registration
statement. Buyer, whether based on its own determination or as the result of a
withdrawal by Persons making a demand pursuant to written contractual
obligations, may withdraw a registration statement at any time prior to the
effectiveness of the registration statement. All expenses other than Selling
Expenses incurred in connection with registrations, filings or qualifications in
any registration under this Section 6.8, including all registration, filing, and
qualification fees, printers’ and accounting fees and fees and disbursements of
counsel for Buyer shall be borne and paid by Buyer.

 

-25-

 

 

(b)          Each Seller’s right to request inclusion of any of its Shares in
any registration pursuant this Section 6.8 shall terminate with respect to such
Shares upon the earliest to occur of: (i) such time as when such Shares can be
sold under Rule 144 promulgated under the Securities Act or another similar
exemption under the Securities Act; and (ii) after such time as such Shares have
been registered under an effective registration statement. Further, Buyer has
the right to exclude any Shares of a Seller from any registration statement to
the extent that Buyer is contractually obligated to exclude such securities. In
the event that the registration statement covers securities being sold by Buyer
on its own behalf, Buyer or the underwriter shall have a right to require each
Seller to agree to a lock-up period of up to six (6) months from the date of
effectiveness of the registration statement as a condition to registering such
Seller’s Shares.

 

(c)          In connection with any registration statement for which a Seller
has elected to exercise its Piggy-Back Registration rights pursuant to this
Section 6.8, such Seller agrees to (i) cooperate with Buyer in connection with
the preparation of such registration statement as it pertains to such Seller or
such Seller’s Shares, (ii) respond within three (3) Business Days to any written
request by Buyer to provide or verify information regarding such Seller or the
Shares being registered on behalf of such Seller (including the proposed manner
of sale) that may be required to be included in such registration statement and
related prospectus pursuant to the rules and regulations of the SEC, and (iii)
provide in a timely manner information regarding the proposed distribution by
such Seller of the Shares for which such Seller has exercised its Piggy-Back
Registration rights and such other information as may be requested by Buyer from
time to time in connection with the preparation of and for inclusion in such
registration statement and related prospectus.

 

(d)          So long as at the time of the filing of such registration statement
a Seller is not an executive officer or director of Buyer, if any Shares of such
Seller are included a registration statement:

 

(i)          To the extent permitted by applicable Law, Buyer will indemnify and
hold harmless such Seller from and against any and all loss, damage, claim or
liability (joint or several) to which such Seller may become subject under the
Securities Act, the Exchange Act, or other federal or state securities law,
insofar as such loss, damage, claim or liability (or any action in respect
thereof) arises out of or is based upon: (A) any untrue statement of a material
fact contained in such registration statement; (B) any omission to state in such
registration statement a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (C) any violation by
Buyer (or any of its Representatives) of the Securities Act, the Exchange Act,
any state securities Law (collectively, “Registration Damages”); and Buyer will
pay to such Seller any legal or other expenses reasonably incurred by such
Seller in connection with investigating or defending any claim or proceeding
from which Registration Damages may result; provided, however, that the
foregoing indemnity shall not apply to the extent that any such Registration
Damages arise out of, result from or are based upon information provided by such
Seller in such registration statement or actions or omissions made by Buyer or
its Representatives in reliance upon and in conformity with information
furnished by or on behalf of such Seller for use in connection with such
registration statement; provided, further, that Buyer shall not be responsible
to indemnify for any amounts paid in settlement of any claim or proceeding if
such settlement is effected without the consent of Buyer, which consent shall
not be unreasonably withheld, delayed or conditioned.

 

-26-

 

 

(ii)         To the extent permitted by applicable Law, such Seller will
indemnify and hold harmless Buyer, its Representatives (including any
underwriter under the Securities Act), any other security holder of Buyer
selling securities in such registration statement and any controlling person (as
defined in the Securities Act) of any such Persons from and against any and all
Registration Damages, in each case only to the extent that such Registration
Damages arise out of, result from or are based upon information provided by such
Seller in such registration statement or actions or omissions made by Buyer or
its Representatives in reliance upon and in conformity with information
furnished by or on behalf of such Seller for use in connection with such
registration statement; and such Seller will pay to Buyer and each other
aforementioned indemnified Person any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Registration Damages may result, as such expenses are
incurred; provided, that, except in the case of Fraud Claims or willful
misconduct by such Seller, such Seller shall not be responsible to indemnify for
any amounts paid in settlement of any claim or proceeding if such settlement is
effected without the consent of such Seller, which consent shall not be
unreasonably withheld, delayed or conditioned; provided, further, that, except
in the case of Fraud Claims or willful misconduct, in no event shall any
indemnification obligation of a Seller under this Section 6.8(d)(ii) exceed the
net proceeds from the offering and sale of Shares actually received by such
Seller.

 

(iii)        The indemnification procedures set forth in Section 7.4 shall apply
to any indemnification claim under this Section 6.8 (with any reference in
Section 7.4 referring to any provision of ARTICLE VII referring to this Section
6.8 instead).

 

(e)          Buyer covenants that so long as Sellers continue to own any Shares,
it will at no expense to Sellers (i) make and keep public information regarding
Buyer available as those terms are defined in Rule 144, (ii) file in a timely
manner any reports and documents required to be filed by it under the Exchange
Act, (iii) furnish to Sellers forthwith upon request (A) a written statement by
Buyer as to its compliance with the reporting requirements of Rule 144 and the
Exchange Act, and (B) a copy of the most recent annual or quarterly report of
Buyer and such other reports and documents so filed under the Exchange Act by
the Buyer, and (iv) take such further action as a Seller may reasonable request,
all to the extent required from time to time to enable Sellers to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144; provided, that Buyer shall not be in
violation of this Section 6.8(e) if the exemptions provided by Rule 144 are not
available to Sellers at any given time because Buyer has filed an extension as
permitted by the SEC and applicable securities Laws for any of its reports
required to be filed under the Exchange Act, so long as it files such reports
within any extended period permitted by the SEC and applicable securities Laws.
For purposes hereof, “Rule 144” means Rule 144 promulgated under the Securities
Act, as amended from time to time, or any similar successor rule thereto that
may be promulgated by the SEC.

 

6.9.        Tax Matters.

 

(a)          The Seller Representative will prepare or cause to be prepared and
file or cause to be filed all Tax Returns for the Lighthouse Company for all
periods ending on or prior to the Closing Date which are required to be filed
after the Closing Date. Any Tax Returns filed pursuant to this Section 6.9(a)
must be consistent with the prior Tax Returns of the Lighthouse Companies unless
otherwise required by applicable Laws. No later than twenty (20) days prior to
filing, the Seller Representative will deliver to Buyer all such Tax Returns and
any related work papers and will permit Buyer to review and comment on each such
Tax Return and will make such revisions to such Tax Returns as are reasonably
requested by Buyer. Sellers, jointly and severally, will timely pay to the
appropriate Taxing Authority any Taxes of the Lighthouse Companies with respect
to such periods to the extent such Taxes were not included as a liability in the
calculation of Net Working Capital included in the Final Statement.

 

-27-

 

 

(b)          To the extent that any Tax Returns of the Lighthouse Companies
relate to any Tax periods which begin on or before the Closing Date and end
after the Closing Date, Buyer will prepare or cause to be prepared in a manner
consistent with the prior Tax Returns of the Lighthouse Companies unless
otherwise required by applicable Laws and file or cause to be filed any such Tax
Returns. Buyer will permit the Seller Representative to review and comment on
each such Tax Return described in the preceding sentence at least twenty (20)
days prior to filing such Tax Returns and will make such revisions to such Tax
Returns as are reasonably requested by the Seller Representative unless
otherwise required by applicable Law.

 

(c)          For purposes of this Agreement, in the case of any Taxes that are
imposed on a periodic basis and are payable for a taxable period that includes
but does not end on the Closing Date, the portion of such Tax which relates to
the portion of such taxable period ending on the Closing Date will (i) in the
case of any Taxes other than Taxes based upon or related to income or receipts,
be deemed to be the amount of such Tax for the entire taxable period multiplied
by a fraction (A) the numerator of which is the number of days in the taxable
period ending on the Closing Date and (B) the denominator of which is the number
of days in the entire taxable period, and (ii) in the case of any Tax based upon
or related to income or receipts be deemed equal to the amount which would be
payable if the relevant taxable period ended on the Closing Date. Any credits
relating to a taxable period that begins before and ends after the Closing Date
will be taken into account as though the relevant taxable period ended on the
Closing Date. All determinations necessary to give effect to the foregoing
allocations will be made in a manner consistent with GAAP and the prior practice
of the applicable Lighthouse Company unless otherwise required by applicable
Law.

 

(d)          All Tax sharing agreements or similar agreements with respect to or
involving any Lighthouse Company and any Person other than another Lighthouse
Company will be terminated as of the Closing Date and, after the Closing Date,
no Lighthouse Company will be bound thereby or have any Liability thereunder.

 

(e)          All Taxes imposed in connection with the transfer of the Purchased
Interests (“Transfer Taxes”), whether such Taxes are assessed initially against
Buyer, any Seller Party or any of their respective Affiliates, shall be borne
and paid equally by Sellers, on the one hand, and Buyer, on the other hand.

 

6.10.      Security Clearance. Within thirty (30) days after the Closing, Buyer
and the Company shall take any and all necessary action to prepare, complete and
file any and all applications with the U.S. Government needed to be filed and
submitted in order for the Company to maintain its current Secret Facility
Security Clearance, and Sellers will cooperate with and assist Buyer and the
Company in such efforts. Buyer and the Company shall provide to the Seller
Representative copies of all applications and submissions made pursuant to the
requirements of this Section 6.10, to be held by Sellers subject to the
requirements of Section 6.2. Failure to submit or file such applications in such
thirty (30) day period in accordance with this Section 6.10 shall be a material
breach of this Agreement and shall automatically be deemed to be a Lighthouse
Change of Control Transaction for purposes of each Note; provided, that, for the
avoidance of doubt, the parties acknowledge that if the U.S. Government does not
permit the maintenance of the Company’s current Secret Facility Security
Clearance despite such timely submissions and filings and Buyer’s commercially
reasonable efforts to resolve any issues raised by and satisfy any reasonable
conditions imposed by the U.S. Government in connection with such submissions
and filings (which reasonable conditions shall not include the resignation or
removal of any director or officer of Buyer or its Subsidiaries unless otherwise
agreed by Buyer), it will not be a violation of this Section 6.10 or deemed a
Lighthouse Change of Control Transaction.

 

-28-

 

 

6.11.      Future Operations.

 

(a)          Subject to Section 6.11(b), after the Closing and until the later
of (x) the Maturity Date (as defined in the Three Year Note), as it may be
extended pursuant to Section 1 of the Three Year Note, and (y) the Maturity Date
(as defined in the Two Year Note), as it may be extended pursuant to Section 1
of the Two Year Note, except as otherwise consented to by Sellers in writing:
(i) Buyer and its Affiliates (other than the Company) and the Company’s board of
managers (excluding, to the extent applicable, Sellers), if any, shall not cause
the Company not to be, or prevent the Company from being, operated in the
ordinary course of business utilizing at the minimum its historic levels of
staffing, employee compensation, assets and capitalization based on its past
practices and operations, (ii) Buyer and its Affiliates (other than the Company)
and the Company’s board of managers (excluding, to the extent applicable,
Sellers), if any, shall not cause the Company to terminate the employment of any
employee of the Company (excluding Sellers) other than for cause or change their
compensation and benefits such that their compensation and benefits in the
aggregate would be worse to such employee than their current compensation and
benefits in the aggregate (for the avoidance of doubt, this Section 6.11 shall
not be deemed to guaranty employment to any employee of the Company at any time
after the Closing, change their employment from being “at-will”, or otherwise
restrict Buyer or the Company as jointly agreed by them from changing the
compensation or benefits provided to Company employees after the Closing), (iii)
Buyer and its Affiliates (other than the Company) shall not, and the Company’s
board of managers (excluding, to the extent applicable, Sellers), if any, shall
not cause the Company to, transfer, move, hire, exchange, lease, loan, engage,
or otherwise utilize or take employees of the Company from the Company to the
Buyer or of its Affiliates (other than the Lighthouse Companies) or vice versa,
and (iv) the Buyer and its Affiliates (other than the Company) shall not
solicit, recruit, engage, or entice any employees of the Company to leave their
employment with the Company. A material breach of this Section 6.11(a) shall
automatically be deemed to be a Lighthouse Change of Control Transaction for
purposes of the Notes and this Agreement.

 

(b)          Notwithstanding the provisions of Section 6.11(a), in the event
that the TFQ Gross Profit (as defined in the Three Year Note) is less than 85%
of the Target Gross Profit (as defined in the Three Year Note) for each fiscal
quarter of the Company during any period comprising of three (3) consecutive
fiscal quarters of the Company, then upon the written election of Buyer the
provisions of Section 6.11(a) shall be deemed waived by the parties for all
periods from the date of such election forward.

 

ARTICLE VII
INDEMNIFICATION

 

7.1.        Survival. All representations and warranties of Sellers and Buyer
contained in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the eighteen (18) month
anniversary of the Closing Date; provided, however, that (i) the representations
and warranties contained in Sections 4.1 (Organization and Qualification),
4.2(a) (Authorization and Binding Effect), 4.5 (Subsidiaries), 4.18 (Tax
Matters), 4.20 (Employee Benefits Plans), 4.29 (No Brokers), 5.1 (Organization
and Qualification), 5.2 (Authorization), 5.4 (The Shares) and 5.5 (No Brokers)
shall survive until sixty (60) days after the expiration of the applicable
statute of limitations, and (ii) the representations and warranties contained in
Sections 4.3 (Title to the Purchased Interests) and 4.4 (Capitalization) will
survive indefinitely. For purposes of this Agreement, the “Survival Date” with
respect to any representation or warranty shall mean the date when such
representation or warranty shall survive in accordance with this Section 7.1. If
written notice of a claim for breach of any representation or warranty has been
given on or before the applicable Survival Date for such representation or
warranty, then the relevant representations and warranties shall survive as to
such claim, until the claim has been finally resolved. All covenants,
obligations and agreements of the parties contained in this Agreement (including
all schedules and exhibits hereto and all certificates, documents, instruments
and undertakings furnished pursuant to this Agreement), including any
indemnification obligations, shall survive the Closing and continue until fully
performed in accordance with their terms. For the avoidance of doubt, a claim
for indemnification under any subsection of Section 7.2 other than clauses (a)
or (b) thereof may be made at any time.

 

-29-

 

 

7.2.        Indemnification by Sellers. Except as otherwise limited by this
ARTICLE VII, Sellers shall jointly and severally indemnify, defend and hold
harmless Buyer and its Representatives and any assignee or successor thereof
(collectively, the “Buyer Indemnified Parties”) from and against, and pay or
reimburse the Buyer Indemnified Parties for, any and all losses, Actions,
Orders, Liabilities, damages (including consequential damages), diminution in
value, Taxes, interest, penalties, Liens, amounts paid in settlement, costs and
expenses (including reasonable expenses of investigation and court costs and
reasonable attorneys’ fees and expenses), (any of the foregoing, a “Loss”)
suffered or incurred by, or imposed upon, any Buyer Indemnified Party arising in
whole or in part out of or resulting directly or indirectly from: (a) any
inaccuracy in or breach of any representation or warranty made by a Seller Party
in this Agreement (including all schedules and exhibits hereto) or any Ancillary
Document; (b) any non-fulfillment or breach of any unwaived covenant, obligation
or agreement made by or on behalf of a Seller or, at or prior to the Closing,
the Company contained in this Agreement (including all schedules and exhibits
hereto) or any Ancillary Document; (c) any underestimation of the Transaction
Expenses, the Transaction Bonuses or the amount of Indebtedness set forth in the
Estimated Closing Statement; (d) any and all Liabilities for (i) Taxes in
connection with or arising out of any Lighthouse Company’s assets, employees
(including pursuant to Section 409A of the Code), securities, activities or
business on or prior to the Closing Date (determined with respect to taxable
periods that begin before and end after the Closing Date in accordance with the
allocation provisions of Section 6.9(c)) in excess of the amount of Taxes
reflected as a current liability in the computation of the Net Working Capital
in the Final Statement or (ii) fifty percent (50%) of any Transfer Taxes; (e)
any Action by Person(s) who were holders of equity securities of the Company,
including stock options, warrants, convertible debt or other convertible
securities or other rights to acquire equity securities of the Company, prior to
the Closing arising out of the sale, purchase, termination, cancellation,
expiration, redemption or conversion of any such securities; or (f) any rate or
other adjustments, including any cost disallowances, which result in a Loss to
any Lighthouse Company (in excess of any reserves on the Final Audited
Statements) with respect to any audits of the Government Contracts conducted by
the government related to (i) any period ending on or before the Closing Date
and (ii) any periods beginning before but ending after the Closing Date to the
extent any adjustments relate to the portion of such period on or prior to the
Closing Date; provided, that Buyer will not be required to wait until all such
Government Contract audits have been completed to pursue indemnification claims
against Seller for Losses resulting from any breach of the representations and
warranties in Section 4.24.

 

7.3.        Indemnification by Buyer. Except as otherwise limited by this
ARTICLE VII, Buyer shall indemnify, defend and hold harmless each Seller and its
Representatives and any assignee or successor thereof (collectively, the “Seller
Indemnified Parties”) from and against, and pay or reimburse the Seller
Indemnified Parties for, any and all Losses, suffered or incurred by, or imposed
upon, any Seller Indemnified Party arising in whole or in part out of or
resulting directly or indirectly from: (a) any inaccuracy in or breach of any
representation or warranty made by Buyer in this Agreement (including all
schedules and exhibits hereto) or any Ancillary Document; (b) any
non-fulfillment or breach of any unwaived covenant, obligation or agreement made
by or on behalf of Buyer or, after the Closing, the Company contained in this
Agreement (including all schedules and exhibits hereto) or any Ancillary
Document; or (c) any and all Liabilities for fifty percent (50%) of any Transfer
Taxes.

 

-30-

 

 

7.4.        Indemnification Procedures.

 

(a)          For the purposes of this Agreement, (i) the term “Indemnitee” shall
refer to the Person or Persons indemnified, or entitled, or claiming to be
entitled, to be indemnified, pursuant to the provisions of Section 7.2 or 7.3,
as the case may be, and (ii) the term “Indemnitor” shall refer to the Person
having the actual or alleged obligation to indemnify pursuant to such
provisions. Notwithstanding anything to the contrary contained in this
Agreement, the Seller Representative will have the sole and exclusive right to
act on behalf of the Seller Indemnified Parties with respect to any
indemnification claims made pursuant to this ARTICLE VII, including bringing and
settling any claims hereunder and receiving any notices on behalf of the Seller
Indemnified Parties.

 

(b)          In the case of any claim for indemnification under this Agreement
arising from a claim of a third party (including any Governmental Authority), an
Indemnitee must give prompt written notice and, subject to the following
sentence, in no case later than thirty (30) days after the Indemnitee’s receipt
of notice of such claim, to the Indemnitor of any claim of which such Indemnitee
has knowledge and as to which it may request indemnification hereunder. The
failure to give such notice will not, however, relieve an Indemnitor of its
indemnification obligations except to the extent that the Indemnitor is actually
harmed thereby. The Indemnitor will have the right to defend and to direct the
defense against any such claim in its name and at its expense, and with counsel
selected by the Indemnitor unless: (i) the Indemnitor fails to acknowledge fully
its obligations to the Indemnitee within fifteen (15) days after receiving
notice of such third party claim or contests, in whole or in part, its
indemnification obligations therefor; (ii) if the Indemnitee is a Buyer
Indemnified Party, the applicable third party claimant is a Governmental
Authority or a then-current customer of Buyer, any Lighthouse Company or any of
their respective Affiliates; (iii) if the Indemnitee is a Buyer Indemnified
Party, an adverse judgment with respect to the claim will establish a precedent
materially adverse to the continuing business interests of Buyer, any Lighthouse
Company or their respective Affiliates; (iv) there is a conflict of interest
between the Indemnitee and the Indemnitor in the conduct of such defense; (v)
the applicable third party alleges claims of fraud, willful misconduct or
intentional misrepresentation; or (vi) such claim is criminal in nature, could
reasonably be expected to lead to criminal proceedings, or seeks an injunction
or other equitable relief against the Indemnitee. If the Indemnitor elects, and
is entitled, to compromise or defend such claim, it will within fifteen (15)
days (or sooner, if the nature of the claim so requires) notify the Indemnitee
of its intent to do so, and the Indemnitee will, at the request and expense of
the Indemnitor, cooperate in the defense of such claim. If the Indemnitor elects
not to, or is not entitled under this Section 7.4(b) to, compromise or defend
such claim, fails to notify the Indemnitee of its election as herein provided or
refuses to acknowledge or contests its obligation to indemnify under this
Agreement, the Indemnitee may pay, compromise or defend such claim.
Notwithstanding anything to the contrary contained herein, the Indemnitor will
have no indemnification obligations with respect to any such claim which has
been or will be settled by the Indemnitee without the prior written consent of
the Indemnitor (which consent will not be unreasonably withheld, delayed or
conditioned); provided, however, that notwithstanding the foregoing, the
Indemnitee will not be required to refrain from paying any claim which has
matured by a court judgment or decree, unless an appeal is duly taken therefrom
and exercise thereof has been stayed, nor will it be required to refrain from
paying any claim where the delay in paying such claim would result in the
foreclosure of a Lien upon any of the property or assets then held by the
Indemnitee or where any delay in payment would cause the Indemnitee material
economic loss. The Indemnitor’s right to direct the defense will include the
right to compromise or enter into an agreement settling any claim by a third
party; provided that no such compromise or settlement will obligate the
Indemnitee to agree to any settlement that that requires the taking or
restriction of any action (including the payment of money and competition
restrictions) by the Indemnitee (other than the delivery of a release for such
claim and customary confidentiality obligations), except with the prior written
consent of the Indemnitee (such consent to be withheld, conditioned or delayed
only for a good faith reason). Notwithstanding the Indemnitor’s right to
compromise or settle in accordance with the immediately preceding sentence, the
Indemnitor may not settle or compromise any claim over the objection of the
Indemnitee; provided, however, that consent by the Indemnitee to settlement or
compromise will not be unreasonably withheld, delayed or conditioned. The
Indemnitee will have the right to participate in the defense of any claim with
counsel selected by it subject to the Indemnitor’s right to direct the defense.
The fees and disbursements of such counsel will be at the expense of the
Indemnitee; provided, however, that, in the case of any claim which seeks
injunctive or other equitable relief against the Indemnitee, the fees and
disbursements of such counsel will be at the expense of the Indemnitor.

 

-31-

 

 

(c)          Any indemnification claim that does not arise from a third party
claim must be asserted by a written notice to the Indemnitor setting forth with
reasonable specificity the amount claimed and the underlying facts supporting
such claim to the extent then known by the Indemnitee. The Indemnitor will have
a period of thirty (30) days after receipt of such notice within which to accept
or dispute such claim by providing written notice to the Indemnitee; and any
disputes with respect to such claims that the parties are not mutually able to
resolve within thirty (30) days after the Indemnitor has provided written notice
of its dispute of such claim, shall be immediately referred to and finally
resolved by arbitration in New York, New York, in accordance with the Expedited
Procedures of the Commercial Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (“AAA”) in force at such time, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be conducted by one arbitrator
nominated by the AAA promptly (but in any event within three (3) Business Days)
after the submission of the dispute to the AAA and reasonably acceptable to each
party. The arbitrator shall accept his or her appointment and begin the
arbitration process promptly (but in any event within three (3) Business Days)
after his or her nomination and acceptance by the parties. The arbitrator shall
decide the Expedited Dispute in accordance with the substantive law of the State
of New York and otherwise in accordance with the terms of this Agreement. To the
extent that the Arbitration Rules and this Agreement are in conflict, the terms
of this Agreement shall control. The arbitration proceedings shall be
streamlined and efficient; time is of the essence. Each party shall submit a
proposal for resolution of the dispute to the arbitrator within ten (10)
Business Days after confirmation of the appointment of the arbitrator. The
arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement and applicable Law, including to
perform its contractual obligation(s); provided, that the arbitrator shall be
limited to ordering pursuant to the foregoing power (and, for the avoidance of
doubt, shall order) the relevant party to comply with only one or the other of
the proposals. The arbitrator’s award shall be in writing and shall include a
reasonable explanation of the arbitrator’s reason(s) for selecting one or the
other proposal. This agreement to arbitrate shall be specifically enforceable
and following the Closing shall be the sole and exclusive remedy of the
Indemnitee for any indemnification claim that does not arise from a third party
claim.

 

7.5.        Limitations on Indemnification. No Indemnitor shall be liable for an
indemnification claim made under clause (a) of Section 7.2 or clause (a) of
Section 7.3, as the case may be, unless and until the Losses of the Buyer
Indemnified Parties, collectively, or the Seller Indemnified Parties,
collectively, as applicable, exceed an aggregate amount equal to Seventy-Five
Thousand U.S. Dollars ($75,000) (the “Basket”), in which case the applicable
Indemnitor(s) shall be obligated to the Indemnitee(s) for the amount of all
Losses of the Indemnitee(s) (including the first dollar of Losses of the Buyer
Indemnified Parties or the Seller Indemnified Parties, as applicable, required
to reach the Basket); provided, however, that the Basket shall not apply to
Fraud Claims. The Basket shall apply only to indemnification claims made under
clause (a) of Section 7.2 or clause (a) of Section 7.3 and shall not affect or
apply to any other indemnification claim made pursuant to this Agreement,
including those asserted under any other clause of Section 7.2 or 7.3. No
Indemnitor shall be liable for an indemnification claim made under clause (a) of
Section 7.2 or clause (a) of Section 7.3, as the case may be: (x) for which a
claim for indemnification is not asserted hereunder on or before the applicable
Survival Date; or (y) to the extent Losses incurred by the Buyer Indemnified
Parties in the aggregate under clause (a) of Section 7.2 or by the Seller
Indemnified Parties in the aggregate under clause (a) of Section 7.3, as
applicable, exceed an amount equal to One Million Five Hundred Thousand U.S.
Dollars ($1,500,000) (the “Indemnification Cap”); provided, that with respect to
any claims for breaches of the representations and warranties contained in
Sections 4.1 (Organization and Qualification), 4.2(a) (Authorization and Binding
Effect), Sections 4.3 (Title to the Purchased Interests), 4.4 (Capitalization),
4.29 (No Brokers), 5.1 (Organization and Qualification), 5.2 (Authorization),
5.4 (The Shares) and 5.10 (Solvency), the Indemnification Cap shall be equal to
the amount of the Purchase Price actually paid (or deemed paid, including by
offset pursuant to Section 7.7) to Sellers. Notwithstanding the foregoing, the
Indemnification Cap shall not apply to Fraud Claims. The Indemnification Cap
shall apply only to indemnification claims made under clause (a) of Section 7.2
or clause (a) of Section 7.3 and shall not affect or apply to any other
indemnification claim made pursuant to this Agreement, including those asserted
under any other clause of Section 7.2 or 7.3.

 

-32-

 

 

7.6.        General Indemnification Provisions.

 

(a)          The amount of any Losses payable by an Indemnitor to the Indemnitee
shall be net of any (i) amounts actually recovered by the Indemnitee under
applicable insurance policies, net of the costs of collection and any actual
increase in insurance premiums for the two year period following the year in
which the Loss occurs resulting from such Loss or insurance payment, (ii) Tax
benefit actually realized by the Indemnitee during the Tax year in which such
Losses occur arising from the incurrence or payment of any such Losses,
determined on a “with and without” basis after taking into account all other
items of income, gain, credit, deduction and loss, and (iii) indemnification or
reimbursement payments actually recovered by the Indemnitee from unrelated third
parties (for the avoidance of doubt, excluding any other Buyer Indemnified Party
if the Indemnitee is a Buyer Indemnified Party or any other Seller Indemnified
Party if the Indemnitee is a Seller Indemnified Party) with respect to such
Losses, net of the costs of collection. In each case of clauses of (i), (ii) and
(iii), the Indemnitee has a duty to use its commercially reasonable efforts to
obtain any such insurance proceeds, Tax benefits and indemnification or
reimbursement payments; provided, that in no event shall the Indemnitee be
required to (A) make a claim against an insurer or other Person before bringing
a claim for indemnification under this ARTICLE VII or (B) seek litigation or
other Action in connection with any recovery of Losses from an insurer or other
Person.

 

(b)          Any Losses under this Agreement and the Ancillary Documents shall
be determined without duplication of recovery by reason of the state of facts
giving rise to such Losses constituting a breach of more than one
representation, warranty, covenant or agreement.

 

(c)          Each Indemnitee agrees to use its commercially reasonable efforts
to mitigate any Losses it may incur for which it is entitled to indemnification
from any Indemnitor pursuant to this Agreement.

 

(d)          No investigation by Buyer or its Representatives, on the one hand,
or the Seller Parties or their Representatives, on the other hand, or knowledge
by Buyer or its Representatives, on the one hand, or the Seller Parties or their
Representatives, on the other hand, of a breach of a representation or warranty
of the other set of parties shall affect such other set of parties’
representations and warranties or the recourse available to such first party or
any other Indemnitee of such first party under any provision of this Agreement
(including this ARTICLE VII) with respect thereto.

 

-33-

 

 

(e)          Except as expressly provided in this Agreement, and except for
Fraud Claims, claims based on willful misconduct or any equitable remedies that
a party may be entitled to, including claims seeking injunctions or specific
performance, the provisions for indemnification set forth in this ARTICLE VII
are the exclusive remedies of the parties hereto with respect to any claims
arising out of or in connection with this Agreement, and shall be in lieu of any
rights under contract, tort, equity or otherwise.

 

(f)          Notwithstanding anything in this Agreement to the contrary, for
purposes of application of the indemnification provisions of this ARTICLE VII,
the amount of any Loss arising from the breach of any representation, warranty,
covenant, obligation or agreement contained in this Agreement shall be the
entire amount of any Loss actually incurred by the respective Indemnitee as a
result of such breach and not just that portion of the Loss that exceeds the
relevant level of materiality, if any. No Seller will have any right to seek
contribution from any Lighthouse Company or Buyer with respect to all or any
part of such Seller’s indemnification obligations under this ARTICLE VII. The
Buyer Indemnified Parties will not be required to make any claim against the
Company in respect of any representation, warranty, covenant or any other
obligation of the Company to Buyer hereunder or under any Ancillary Document to
which the Company is a party, and may solely seek action against Sellers. Unless
otherwise required by applicable Law, all indemnification payments will
constitute adjustments to the Purchase Price for all Tax purposes, and no party
may take any position inconsistent with such characterization.

 

(g)          Notwithstanding anything to the contrary contained in this
Agreement, Losses shall not include, and no party shall not be liable for, (i)
any exemplary or punitive damages, or (ii) any consequential damages that are
not reasonably foreseeable as a result of or arising from a party’s breach of
the representations, warranties or covenants set forth in this Agreement,
except, in each case, to the extent paid to a third party.

 

7.7.        Timing of Payment; Right to Set-Off; Recovery of Shares. Any
indemnification obligation of an Indemnitor under this ARTICLE VII will be paid
within three (3) Business Days after the determination of such obligation in
accordance with Section 7.4. The provisions of this ARTICLE VII notwithstanding,
at its sole discretion and without limiting any other rights of the Buyer
Indemnified Parties under this Agreement or any Ancillary Document or at law or
equity, to the extent that a Buyer Indemnified Party is determined in accordance
with Section 7.4 to be entitled to indemnification hereunder, if a Seller fails
or refuses to promptly indemnify such Buyer Indemnified Party as provided herein
then the Buyer Indemnified Party may offset the full amount to which such Buyer
Indemnified Party is entitled, in whole or in part, by reducing the amount of
any payment or other obligation due to such Seller from any Buyer Indemnified
Party pursuant to this Agreement or any Ancillary Document, including any
amounts owed by Buyer pursuant to any outstanding indemnification claim, any
Shares required to be delivered under Section 1.5(d) after the Closing (based on
the value of the Shares as determined under such section), any amounts owed
after the Unrestricted Date under Section 1.7, any amounts due and payable under
either Note. Without limiting any of the foregoing or any other rights of the
Buyer Indemnified Parties under this Agreement or any Ancillary Document or at
law or equity, in the event that a Seller fails or refuses to promptly indemnify
a Buyer Indemnified Party as provided herein or otherwise fails or refuses to
make any payments required under any Ancillary Document, in either case, where
it is established that such Seller is obligated to provide such indemnification
or to make such payment, the applicable Buyer Indemnified Party shall, in its
sole discretion, be entitled to claim a portion of the Shares then owned by such
Seller up to an amount equal in value (based on (a) the Buyer Common Stock
Price, if occurring prior to the Unrestricted Date, and (b) the VWAP Price, if
occurring on or after the Unrestricted Date) to the amount owed by such Seller.
In the event that such Seller fails to promptly transfer any such Shares
pursuant to this Section 7.7 or fails to transfer any Shares as required by
Section 1.5(d), Buyer shall be and hereby is authorized as the attorney-in-fact
for such Seller to transfer such Shares to the proper recipient thereof as
required by this Section 7.7 or Section 1.5(d), as applicable, and may transfer
such Shares and cancel the stock certificates for such Shares on its books and
records and issue new stock certificates to such transferee and may instruct its
agents and any exchanges on which shares of Buyer Common Stock are listed or
traded to do the same.

-34-

 

 

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1.        Expenses Except as otherwise expressly set forth elsewhere in this
Agreement, Buyer will bear its own legal and other fees and expenses incurred in
connection with its negotiating, executing and performing this Agreement,
including any related broker’s or finder’s fees, and the Seller Parties will
bear their respective legal and other fees and expenses incurred in connection
with their negotiating, executing and performing this Agreement, including any
related broker’s or finder’s fees, for periods on or before the Closing Date.
Sellers agree that the fees and expenses of the Seller Parties for periods on or
before the Closing Date will be paid by Sellers or on behalf of Sellers in
accordance with Section 1.3(d). Sellers will bear their own legal and other fees
and expenses incurred in connection with this Agreement after the Closing,
including any costs and expenses incurred by the Seller Representative on their
behalf, subject to the provisions of this Agreement.

 

8.2.        Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) when received if given in person or by courier or a courier
service, (ii) on the date of transmission if sent by email (with affirmative
confirmation of receipt, and provided, that the party providing notice shall
within two (2) Business Days provide notice by another method under this Section
8.2) or (iii) three (3) Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

If to the Seller Representative, either Seller or,
prior to the Closing, the Company, to:

 

Alison Fogel
+++++++++
+++++++++
++++++++++++
++++++++++++

with a copy (which will not constitute notice) to:

 

Riemer & Braunstein LLP

Seven Times Square, Suite 2506

New York, New York 10036

Attn: Ronald N. Braunstein, Esq.

Telephone No: (212) 789-3131

Email: rbraunstein@riemerlaw.com

If to Buyer or, after the Closing, the Company, to:

 

Staffing 360 Solutions, Inc.
641 Lexington Avenue, Suite 1526
New York, New York 10022
Attention: Matthew Briand
Telephone No.: (203) 268-8624 (ext. 5600)
Email: matt@staffing360solutions.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Barry Grossman, Esq.

Telephone No.: (212) 370-1300

Email: bigrossman@egsllp.com

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

8.3.        Sellers Not Authorized to Act on Behalf of Buyer. In the event that
a Seller becomes a director, officer, employee or other authorized agent of
Buyer or its Affiliates (including, after the Closing, any Lighthouse Company),
such Seller shall have no authority, express or implied, to act or make any
determination on behalf of Buyer or its Affiliates in connection with this
Agreement or any Ancillary Document or the consummation of the transactions
contemplated hereby and thereby or any dispute or Action with respect thereto.

 

-35-

 

 

8.4.        Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions will not
in any way be affected or impaired. Any illegal or unenforceable term will be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable Law and such
term, as so modified, and the balance of this Agreement will then be fully
enforceable. The parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

8.5.        Assignment. This Agreement may not be assigned by any party without
the prior written consent of the other parties hereto, and any attempted
assignment in violation of this Section 8.5 will be null and void ab initio;
provided, however, that after the Closing, Buyer and the Company may assign its
rights and benefits hereunder (i) to any Affiliate of Buyer or the Company, as
applicable (provided, that Buyer or the Company, as applicable, shall remain
primarily responsible for its obligations hereunder and the assignee expressly
assumes the obligations of Buyer or the Company, as applicable, hereunder), (ii)
to any Person acquiring all or substantially all of the assets of Buyer and its
Subsidiaries taken as a whole or all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole or a majority of the outstanding
equity securities of Buyer or the Company (whether by stock purchase, merger,
consolidation or otherwise); provided, that the assignee expressly assumes the
obligations of Buyer or the Company, as applicable, hereunder, or (iii) as
security to any Person providing debt financing to Buyer for the transactions
contemplated hereby. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of each party hereto. Notwithstanding the
foregoing, the parties acknowledge that any replacement Seller Representative
shall automatically become a party to this Agreement in place of the replaced
Seller Representative upon his or her appointment and acceptance in accordance
with Section 8.14 hereof.

 

8.6.        No Third-Party Beneficiaries. Except for the indemnification rights
of the Buyer Indemnified Parties and the Seller Indemnified Parties set forth
herein, this Agreement is for the sole benefit of the parties hereto and their
successors and permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the parties hereto and
such successors and permitted assigns, any legal or equitable rights hereunder.

 

8.7.        Amendment; Waiver. This Agreement may not be amended or modified
except by an instrument in writing signed by each of the parties hereto.
Notwithstanding anything to the contrary contained herein: (a) the failure of
any party at any time to require performance by the other of any provision of
this Agreement will not affect such party’s right thereafter to enforce the
same; (b) no waiver by any party of any default by any other party will be valid
unless in writing and acknowledged by an authorized representative of the
non-defaulting party, and no such waiver will be taken or held to be a waiver by
such party of any other preceding or subsequent default; and (c) no extension of
time granted by any party for the performance of any obligation or act by any
other party will be deemed to be an extension of time for the performance of any
other obligation or act hereunder.

 

8.8.        Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto, which are hereby incorporated herein by reference and deemed
part of this Agreement), together with the Ancillary Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and undertakings, both written and
oral, with respect to the subject matter hereof.

 

-36-

 

 

8.9.        Remedies. Except as specifically set forth in this Agreement, any
party having any rights under any provision of this Agreement will have all
rights and remedies set forth in this Agreement and all rights and remedies
which such party may have been granted at any time under any other contract or
agreement and all of the rights which such party may have under any applicable
Law. Except as specifically set forth in this Agreement, any such party will be
entitled to (a) enforce such rights specifically, without posting a bond or
other security or proving damages or that monetary damages would be inadequate,
(b) to recover damages by reason of a breach of any provision of this Agreement
and (c) to exercise all other rights granted by applicable Law. The exercise of
any remedy by a party will not preclude the exercise of any other remedy by such
party.

 

8.10.      Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York (without giving effect to its choice of law principles). Subject to
Sections 1.5(c) and 7.4(c), for purposes of any Action arising out of or in
connection with this Agreement, the Ancillary Documents or any transaction
contemplated hereby or thereby, each of the parties hereto (a) irrevocably
submits to the exclusive jurisdiction and venue of any state or federal court
located within New York County, State of New York (or any court in which appeal
from such courts may be taken), (b) agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth in Section 8.2 shall be effective service of process for any Action
with respect to any matters to which it has submitted to jurisdiction in this
Section 8.10, and (c) waives and covenants not to assert or plead, by way of
motion, as a defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of such court, that the Action is brought
in an inconvenient forum, that the venue of the Action is improper or that this
Agreement or the Ancillary Document, as applicable, or the subject matter hereof
or thereof may not be enforced in or by such court, and hereby agrees not to
challenge such jurisdiction or venue by reason of any offsets or counterclaims
in any such Action. The parties hereto hereby knowingly, voluntarily and
intentionally waive the right any may have to a trial by jury in respect to any
litigation based hereon, or arising out of, under, or in connection with this
Agreement and any agreement contemplated to be executed in connection herewith,
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of any party in connection with such agreements.

 

8.11.      Interpretation. The table of contents and the headings and
subheadings of this Agreement are for reference and convenience purposes only
and in no way modify, interpret or construe the meaning of specific provisions
of the Agreement. In this Agreement, unless the context otherwise requires: (i)
whenever required by the context, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa; (ii)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (iii) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (iv) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (v) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (vi) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (vii) the term “or” means “and/or”; (viii) reference to
any statute includes any rules and regulations promulgated thereunder; (ix) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; and (x) except as otherwise indicated, all references in
this Agreement to the words “Section,” “Schedule” and “Exhibit” are intended to
refer to Sections, Schedules and Exhibits to this Agreement. To the extent that
any Contract, document, certificate or instrument is represented or warranted to
by a Seller Party to be given, delivered, provided or made available by any
Seller Party, in order for such Contract, document, certificate or instrument to
have been deemed to have been given, delivered, provided and made available to
Buyer, such Contract, document, certificate or instrument shall have been posted
to the Data Site, and Buyer and its Representatives shall have been given access
to the electronic folders containing such information through the Closing.

 

-37-

 

 

8.12.      Mutual Drafting. The parties acknowledge and agree that: (a) this
Agreement and the Ancillary Documents are the result of negotiations between the
parties and will not be deemed or construed as having been drafted by any one
party, (b) each party and its counsel have reviewed and negotiated the terms and
provisions of this Agreement (including any, Exhibits and Schedules attached
hereto) and the Ancillary Documents and have contributed to their revision, (c)
the rule of construction to the effect that any ambiguities are resolved against
the drafting party will not be employed in the interpretation of this Agreement
or the Ancillary Documents and (d) neither the drafting history nor the
negotiating history of this Agreement or the Ancillary Documents may be used or
referred to in connection with the construction or interpretation thereof.

 

8.13.      Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any Ancillary Document or any
signature page to this Agreement or any Ancillary Document, shall have the same
validity and enforceability as an originally signed copy.

 

8.14.      Seller Representative.

 

(a)          By the execution and delivery of this Agreement, each Seller hereby
irrevocably constitutes and appoints Alison Fogel (in such capacity, the “Seller
Representative”) as the true and lawful agent and attorney-in-fact of such
Seller with full powers of substitution to act in the name, place and stead of
thereof with respect to the performance on behalf of such Seller under the terms
and provisions of this Agreement and the Ancillary Documents, as the same may be
from time to time amended, and to do or refrain from doing all such further acts
and things, and to execute all such documents on behalf of such Seller, if any,
as the Seller Representative will deem necessary or appropriate in connection
with any of the transactions contemplated under this Agreement or any of the
Ancillary Documents, including: (i) agree upon or compromise any matter related
to the calculation of any adjustments to the purchase price under this
Agreement; (ii) direct the distribution of the Purchase Price among Sellers,
including any payments under either Note; (iii) act for Sellers with respect to
all indemnification matters referred to in this Agreement, including the right
to compromise on behalf of Sellers any indemnification claim made by or against
Sellers, if any; (iv) act for Sellers with respect to all post-Closing matters;
(v) terminate, amend or waive any provision of this Agreement; provided, that
any such action, if material to the rights and obligations of Sellers in the
reasonable judgment of the Seller Representative, will be taken in the same
manner with respect to all Sellers unless otherwise agreed by each Seller who is
subject to any disparate treatment of a potentially adverse nature; (vi) employ
and obtain the advice of legal counsel, accountants and other professional
advisors as the Seller Representative, in his or her sole discretion, deems
necessary or advisable in the performance of his or her duties as the Seller
Representative and to rely on their advice and counsel; (vii) incur and pay
expenses, including fees of brokers, attorneys and accountants incurred pursuant
to the transactions contemplated hereby, and any other fees and expenses
allocable or in any way relating to such transaction or any indemnification
claim, whether incurred prior or subsequent to Closing; (viii) receive all or
any portion of the Purchase Price and to distribute the same to Sellers pro rata
in proportion to their ownership interests; (ix) sign any releases or other
documents with respect to and dispute or remedy arising under this Agreement or
the Ancillary Documents; and (x) do or refrain from doing any further act or
deed on behalf of Sellers which the Seller Representative deems necessary or
appropriate in his or her sole discretion relating to the subject matter of this
Agreement as fully and completely as any Seller could do if personally present
and acting. The Seller Representative hereby accepts his or her appointment and
authorization as the Seller Representative under this Agreement.

 

-38-

 

 

(b)          The appointment of the Seller Representative will be deemed coupled
with an interest and will be irrevocable, and any other Person, including Buyer,
the Company and any other Buyer Indemnified Parties may conclusively and
absolutely rely, without inquiry, upon any actions of the Seller Representative
as the acts of Sellers hereunder or any Ancillary Document to which they are a
party. Each Buyer Indemnified Party shall be entitled to rely conclusively on
the instructions and decisions of the Seller Representative as to (i) the
settlement of any claims for indemnification by a Buyer Indemnified Party
pursuant to ARTICLE VII hereof, (ii) any payment instructions provided by the
Seller Representative or (iii) any other actions required or permitted to be
taken by the Seller Representative hereunder, and no Seller Indemnified Party
shall have any cause of action against any Buyer Indemnified Party for any
action taken by a Buyer Indemnified Party in reliance upon the instructions or
decisions of the Seller Representative. No Buyer Indemnified Party shall have
any liability to Sellers for any allocation or distribution among Sellers by the
Seller Representative of payments made to or at the direction of the Seller
Representative.

 

(c)          The Seller Representative will act for Sellers on all of the
matters set forth in this Agreement in the manner the Seller Representative
believes to be in the best interest of Sellers, but the Seller Representative
will not be responsible to Sellers for any loss or damage that any Seller may
suffer by reason of the performance by the Seller Representative of such Seller
Representative’s duties under this Agreement, other than loss or damage arising
from fraud, gross negligence or willful misconduct in the performance of the
Seller Representative’s duties under this Agreement. Sellers do hereby jointly
and severally agree to indemnify and hold the Seller Representative harmless
from and against any and all Losses reasonably incurred or suffered as a result
of the performance of the Seller Representative’s duties under this Agreement,
except for any such liability arising out of the fraud, gross negligence or
willful misconduct of the Seller Representative. The Seller Representative will
not be entitled to any fee, commission or other compensation for the performance
of his or her services hereunder, but will be entitled to the payment from
Sellers of all his or her expenses incurred as the Seller Representative.

 

(d)          If the Seller Representative shall die, become disabled, resign or
otherwise be unable to fulfill his or her responsibilities as agent of Sellers,
then Sellers shall, within ten (10) days after such death or disability, appoint
a successor agent and, promptly thereafter (but in any event within two (2)
Business Days after such appointment), shall notify Buyer in writing of the
identity of such successor. Any such successor shall be appointed by the written
consent of Sellers, and any successor so appointed shall become the “Seller
Representative” for purposes of this Agreement.

 

-39-

 

 

(e)          All notices or other communications required to be made or
delivered by Buyer to a Seller shall be made to the Seller Representative for
the benefit of such Seller, and any notices so made shall discharge in full all
notice requirements of Buyer to such Seller with respect thereto. All notices or
other communications required to be made or delivered by a Seller shall be made
by the Seller Representative (except for a notice under Section 8.14(d) of the
replacement of the Seller Representative).

 

[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]

 

-40-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  Sellers:       /s/ Alison Fogel   Alison Fogel       /s/ David Fogel   David
Fogel       The Company:       LIGHTHOUSE PLACEMENT SERVICES, LLC       By: /s/
Alison Fogel     Name:  Alison Fogel     Title:  Managing Member       Buyer:  
    STAFFING 360 SOLUTIONS, INC.       By: /s/ Matthew Briand     Name:  Matthew
Briand     Title:  Chief Executive Officer

 

[Signature Page to Equity Purchase Agreement]

 

 

 

 

Exhibit A
Definitions

 

1.            Certain Defined Terms. As used in the Agreement, the following
terms shall have the following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Adjusted EBITDA” means with respect to any designated period of time, the
earnings before interest, income Taxes, depreciation and amortization of the
Lighthouse Companies, on a consolidated basis, for such period, as adjusted by
and calculated in accordance with the methodology set forth on Schedule A-1
attached hereto.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations under the
Securities Exchange Act of 1934, as amended.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the Notes, the Non-Competition Agreement, the
Employment Agreements and the other agreements, certificates and instruments to
be executed or delivered by any of the parties hereto in connection with or
pursuant to this Agreement.

 

“Benefit Plan” means any deferred compensation, executive compensation,
incentive compensation, equity purchase or other equity-based compensation plan,
employment or consulting, severance or termination pay, holiday, vacation or
other bonus plan or practice, hospitalization or other medical, life or other
insurance, supplemental unemployment benefits, profit sharing, pension, or
retirement plan, program, agreement, commitment or arrangement, and each other
employee benefit plan, program, agreement or arrangement, including each
“employee benefit plan” as such term is defined under Section 3(3) of ERISA, in
any case, existing as of the Closing or at any time prior thereto, established,
or to which contributions have been made at any time, by any Lighthouse Company,
or any predecessor thereof, or under which any employee, former employee,
director, agent or independent contractor of any Lighthouse Company, any Seller
or any Affiliate thereof or any beneficiary thereof is covered, is eligible for
coverage or has benefit rights.

 

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in New York City, New
York.

 

“Buyer Common Stock” means shares of the common stock, par value $0.0001 per
share, of Buyer (and, after the Closing, any capital stock into which such
common stock shall have been changed or any share capital resulting from a
reclassification of such common stock).

 

“Buyer Common Stock Price” means an amount equal to One U.S. Dollar ($1.00) per
share; provided, that in the event that after the Closing any equity securities
are issued or issuable by Buyer (or its successor) or special dividends or
distributions are made with respect to shares of Buyer Common Stock (whether by
way of any equity dividend, equity split or reverse equity split or in exchange
for or upon conversion of such shares or otherwise in connection with a
combination of shares, recapitalization, merger, consolidation or other
corporation reorganization), the Buyer Common Stock Price thereafter will be
equitably adjusted for any such events are reasonably determined in good faith
by Buyer.

 

A-1

 

 

“Closing Accounts Receivable” means any trade accounts receivable of the Company
as of the Closing, as determined in accordance with GAAP and immediately prior
to the consummation of the transactions contemplated by this Agreement (but for
the avoidance of doubt, excluding any unbilled time for Staffing Employees and
independent contractors (including consultants)).

 

“Closing Current Assets” means the current assets of the Lighthouse Companies as
of the Closing, as determined in accordance with GAAP and immediately prior to
the consummation of the transactions contemplated by this Agreement; provided,
however, that, notwithstanding the foregoing, “Closing Current Assets” will: (i)
exclude any Closing Accounts Receivable and (ii) include unbilled time for
Staffing Employees and independent contractors (including consultants).

 

“Closing Current Liabilities” means the current liabilities of the Lighthouse
Companies as of the Closing, as determined in accordance with GAAP and
immediately prior to the consummation of the transactions contemplated by this
Agreement; provided, however, that, notwithstanding the foregoing, whether or
not the following is consistent with GAAP, “Closing Current Liabilities” will:
(i) exclude any Indebtedness, Transaction Expenses and the amount for
Transaction Bonuses paid pursuant to Section 1.3(d), and (ii) include (A) all
liabilities for accrued or deferred Taxes, (B) all balance sheet reserves
required under GAAP (applied in a manner consistent with prior practices of the
Lighthouse Companies), including reserves for unearned revenue) and (C) all
liabilities for expenses related to unbilled time for Staffing Employees and
independent contractors (including consultants) to the extent such unbilled time
is included in Closing Current Assets.

 

“Code” means the Internal Revenue Code of 1986 and any successor statute
thereto, as amended. Reference to a specific section of the Code shall include
such section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing or superseding such
section.

 

“Confidential Information” means any information concerning the business and
affairs of a Lighthouse Company that is not generally available to the public,
including know-how, trade secrets, customer lists, details of customer or
consultant contracts, pricing policies, operational methods and marketing plans
or strategies, and any information disclosed to a Lighthouse Company by third
parties to the extent that a Lighthouse Company has an obligation of
confidentiality in connection therewith.

 

“Contract” means any contract, agreement, binding arrangement, commitment or
understanding, bond, note, indenture, mortgage, debt instrument, license (or any
other contract, agreement or binding arrangement concerning Intellectual
Property), franchise, lease or other instrument or obligation of any kind,
written or oral (including any amendments or other modifications thereto).

 

“Contract Loss” means the total direct and indirect costs incurred by the
Lighthouse Companies under a Government Contract exceed the total amount of
payments that have been and will be received by the Lighthouse Companies under
such Government Contract.

 

“Corporate Employee” means any employee of a Lighthouse Company that performs
services for a Lighthouse Company and is not staffed to customers of a
Lighthouse Company to perform services for such customers.

 

A-2

 

 

“Copyrights” means all works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“Data Site” means the on-line data site maintained by or on behalf of the Seller
Parties to provide information for Buyer and its Representatives in
contemplation of this Agreement and the transactions contemplated hereby.

 

“Disclosure Schedules” means the disclosure schedules to this Agreement dated as
of the date hereof and forming a part of this Agreement.

 

“Dispute Resolution Notice Date” means the date that Buyer or the Seller
Representative receives notice from the other party that such other party has
elected to resolve a dispute under Section 1.5 using the Dispute Resolution
Procedure.

 

“Dispute Resolution Procedure” means the procedure pursuant to which matters
disputed under Section 1.5 may be referred by either Buyer or the Seller
Representative to the Independent Expert for determination. Each of the Seller
Representative and Buyer agrees to execute, if requested by the Independent
Expert, a reasonable engagement letter with respect to the determination to be
made by the Independent Expert. All fees and expenses of the Independent Expert
will be borne by (i) Buyer in the proportion that the aggregate dollar amount of
the disputed items submitted to the Independent Expert by Buyer that are
unsuccessfully disputed by Buyer (as finally determined by the Independent
Expert) bears to the aggregate dollar amount of disputed items submitted by
Buyer and the Seller Representative, and (ii) Sellers in the proportion that the
aggregate dollar amount of the disputed items submitted to the Independent
Expert by the Seller Representative that are unsuccessfully disputed by the
Seller Representative (as finally determined by the Independent Expert) bears to
the aggregate dollar amount of disputed items submitted by Buyer and the Seller
Representative. Except as provided in the preceding sentence, all other costs
and expenses incurred by the parties in connection with resolving any dispute
hereunder before the Independent Expert will be borne by the party incurring
such cost and expense. The Independent Expert will determine only those issues
still in dispute as of the Dispute Resolution Notice Date and the Independent
Expert’s determination will be based solely upon and consistent with the terms
and conditions of this Agreement. The determination by the Independent Expert
will be based solely on presentations with respect to such disputed items by
Buyer and the Seller Representative to the Independent Expert and not on the
Independent Expert’s independent review; provided, that such presentations will
be deemed to include any work papers, records, accounts or similar materials
delivered to the Independent Expert by Buyer or the Seller Representative in
connection with such presentations and any materials delivered to the
Independent Expert in response to requests by the Independent Expert. Each of
the Seller Representative and Buyer will use their reasonable efforts to make
their respective presentations as promptly as practicable following submission
to the Independent Expert of the disputed items, and each such party will be
entitled, as part of its presentation, to respond to the presentation of the
other party and any questions and requests of the Independent Expert. In
deciding any matter, the Independent Expert will be bound by the provisions of
this Agreement, including this Dispute Resolution Procedure, and may not assign
a value to any item greater than the greatest value for such item claimed by
Buyer or the Seller Representative or less than the smallest value for such item
claimed by Buyer or the Seller Representative. It is the intent of the parties
hereto that the process set forth in this definition of “Dispute Resolution
Procedure” and the activities of the Independent Expert in connection herewith
are not (and should not be considered to be or treated as) an arbitration
proceeding or similar arbitral process and that no formal arbitration rules
should be followed (including rules with respect to procedures and discovery).
The Seller Representative and Buyer will request that the Independent Expert’s
determination be made within forty-five (45) days after its engagement, or as
soon thereafter as possible, will be set forth in a written statement delivered
to Buyer and the Seller Representative and will be final, conclusive,
non-appealable and binding for all purposes hereunder (other than for fraud or
manifest error).

 

A-3

 

 

“Environmental Condition” means any contamination or damage to the environment
caused by or relating to the use, handling, storage, treatment, recycling,
generation, transportation, release, spilling, leaching, pumping, pouring,
emptying, discharging, injection, escaping, disposal, dumping or threatened
release of Hazardous Materials by any Person. With respect to claims by
employees or other third parties, Environmental Condition also includes the
exposure of Persons to amounts of Hazardous Materials.

 

“Environmental Laws” means all Laws relating to pollution or protection of the
environment, natural resources and health, safety and fire prevention, including
those relating to emissions, discharges, releases or threatened releases of
Hazardous Material into the environment (including ambient air, surface water,
groundwater or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Material.

 

“Environmental Permits” means all permits, approvals, agreements, identification
numbers, licenses and other authorizations required under any applicable
Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute thereto, as amended. Reference to a specific section of ERISA
shall include such section, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
superseding such section.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FAR” means the Federal Acquisition Regulation and any agency supplement
thereto.

 

“Fraud Claims” means claims based in whole or in part on actual fraud or
intentional or willful misrepresentation of material facts which constitute
common law fraud under applicable Laws

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“Governing Documents” means, with respect to any entity, its certificate of
incorporation, certificate of formation or similar charter document and its
bylaws, operating agreement or similar governing document.

 

“Government Bid” means any bid, offer, proposal, or quotation made or submitted
by a Lighthouse Company prior to the Closing which, if accepted or selected for
award, would result in a Government Contract.

 

“Government Contract” means any prime contract, subcontract, teaming agreement
or arrangement, joint venture agreement, basic ordering agreement, blanket
purchase agreement, pricing agreement, letter contract or other similar
arrangement of any kind, between a Lighthouse Company, on the one hand, and (a)
any Governmental Authority or (b) any prime contractor of a Governmental
Authority in its capacity as a prime contractor where the Lighthouse Company is
recognized as an approved subcontractor by such Governmental Authority, on the
other hand.

 

A-4

 

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.
The term “Governmental Authority” includes any Person acting on behalf of a
Governmental Authority.

 

“Hazardous Material” means (a) all substances, materials, chemicals, compounds,
pollutants or wastes regulated by, under or pursuant to any Environmental Laws,
including the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 U.S.C. §§ 9601 et seq., the Clean Water Act, 33 U.S.C. §§1251 et seq.,
the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community Right-to-Know
Act of 1986, Title III of Public Law 99-499, the Safe Drinking Water Act, and
any and all foreign (whether national, provincial or local), state or local
counterparts thereto or other similar foreign (whether national, provincial or
local), state or local laws and orders, including any and all rules and
regulations promulgated thereunder, or any common law theory based on nuisance,
negligence, product liability, trespass, ultrahazardous activity or strict
liability; and (b) asbestos, petroleum, any fraction or product of crude oil or
petroleum, radioactive materials and polychlorinated biphenyls.

 

“Indebtedness” means, without duplication, (a) the outstanding principal of, and
accrued and unpaid interest on, all bank or other third party indebtedness for
borrowed money of any Lighthouse Company, including indebtedness under any bank
credit agreement and any other related agreements and all obligations of any
Lighthouse Company evidenced by notes, debentures, bonds or other similar
instruments for the payment of which any Lighthouse Company is responsible or
liable, (b) all obligations of any Lighthouse Company for the reimbursement of
any obligor on any line or letter of credit, banker’s acceptance, guarantee or
similar credit transaction, in each case, that has been drawn or claimed
against, (c) all obligations of any Lighthouse Company issued or assumed for
deferred purchase price payments, (d) all obligations of any Lighthouse Company
under leases required to be capitalized in accordance with GAAP, (e) all
interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by any Lighthouse
Company, whether periodically or upon the happening of a contingency, (f) all
obligations of any Lighthouse Company secured by a Lien (other than a Permitted
Lien) on any asset of a Lighthouse Company, whether or not such obligation is
assumed by a Lighthouse Company, (g) any premiums, prepayment fees or other
penalties, fees, costs or expenses associated with payment of any Indebtedness
and (h) all obligation described in clauses (a) through (g) above of any other
Person which is directly or indirectly guaranteed by any Lighthouse Company or
which any Lighthouse Company has agreed (contingently or otherwise) to purchase
or otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.

 

“Independent Expert” means a mutually acceptable independent (i.e., no prior
material business relationship with any party for the prior two (2) years)
accounting firm recognized nationally or in the New York City tri-state region
or the greater Boston region (which appointment will be made no later than ten
(10) days after the Dispute Resolution Notice Date); provided, that if the
Independent Expert does not accept its appointment or if Buyer and the Seller
Representative cannot agree on the Independent Expert, in either case within
twenty (20) days after the Dispute Resolution Notice Date, either Buyer or the
Seller Representative may require, by written notice to the other, that the
Independent Expert be selected by the New York City Regional Office of the
American Arbitration Association in accordance with the procedures of the
American Arbitration Association. The parties agree that the Independent Expert
will be deemed to be independent even though a party or its Affiliates may, in
the future, designate the Independent Expert to resolve disputes of the types
described in Section 1.5.

 

A-5

 

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: (a) Patents; (b) Trademarks; (c) Copyrights;
(d) Trade Secrets; (e) all domain name and domain name registrations, web sites
and web pages and related rights, registrations, items and documentation related
thereto; (f) Software; (g) rights of publicity and privacy, and moral rights,
and (h) all licenses, sublicenses, permissions, and other agreements related to
the preceding property.

 

“IRS” means the U.S. Internal Revenue Service or any successor entity.

 

“Knowledge” means: (i) with respect to the Company, the actual present knowledge
of a particular matter by either Seller or any executive officer or director of
the Company or any of its Subsidiaries, and the knowledge that any such Person
would reasonably be expected to have if diligently performing their duties on
behalf of the Lighthouse Companies; (ii) with respect to any Seller shall mean
the actual present knowledge of a particular matter by such Seller; and (iii)
with respect to Buyer, the actual present knowledge of a particular matter by
any of the directors or executive officers of Buyer, without independent
inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Permit or Order that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all debts, liabilities and obligations of any nature
whatsoever, whether accrued or fixed, absolute or contingent, mature or
unmatured or determined or determinable, including those arising under any Law,
Action, Order or Contract.

 

“Lien” means any interest (including any security interest), pledge, mortgage,
lien, encumbrance, charge, claim or other right of third parties, including any
spousal interests (community or otherwise), whether created by law or in equity,
including any such restriction on the use, voting, transfer, receipt of income
or other exercise of any attributes of ownership.

 

“Lighthouse Change of Control Transaction” means the consummation of any of the
following: (i) a merger, consolidation, corporation reorganization or other
business combination of the Company where upon consummation of the transaction,
Buyer and its Affiliates will collectively hold less than a majority of the
voting power of the Company’s outstanding equity interests; (ii) the sale or
transfer (excluding a Lien) of all or substantially all of the assets of the
Lighthouse Companies, taken as a whole, in one transaction or a series of
related transactions (other than to Buyer or an Affiliate of Buyer); or (iii)
the sale or transfer (excluding a Lien) of a majority of the voting power of the
Company’s outstanding capital stock in one transaction or a series of related
transactions (other than to an Affiliate of Buyer), notwithstanding that any of
the transactions described in the preceding clauses (i), (ii) and (iii) may be
permitted pursuant to Section 8.5.

 

“Lighthouse Company” means any of the Company or its Subsidiaries.

 

A-6

 

 

“Material Adverse Effect” means, with respect to any Seller Party, any event,
fact, condition, change, circumstance, occurrence or effect, which, either
individually or in the aggregate with all other events, facts, conditions,
changes, circumstances, occurrences or effects, (a) has had, or would reasonably
be expected to have, a material adverse effect on the business, properties,
prospects, assets, Liabilities, condition (financial or otherwise), operations,
licenses or other franchises or results of operations of any Lighthouse Company,
or materially diminish the value of the Purchased Interests or (b) does or would
reasonably be expected to materially impair or delay the ability of a Seller
Party to perform their respective obligations under this Agreement and the
Ancillary Documents or to consummate the transactions contemplated hereby and
thereby; provided, however, that with respect to the Lighthouse Companies, a
Material Adverse Effect will not include any adverse effect or change resulting
from any change, circumstance or effect relating to (A) the economy in general,
(B) securities markets, regulatory or political conditions in the United States
(including terrorism or the escalation of any war, whether declared or
undeclared or other hostilities), (C) changes in applicable Laws or GAAP or the
application or interpretation thereof, (D) with respect to each Lighthouse
Company, the industries in which such Lighthouse Company primarily operates and
not specifically relating to such Lighthouse Company or (E) a natural disaster
(provided, that in the cases of clauses (A) through (E), the applicable
Lighthouse Company is not disproportionately affected by such event as compared
to other similar companies and businesses in similar industries and geographic
regions as such Lighthouse Company).

 

“Net Working Capital” means an amount equal to the difference (whether positive
or negative) of the Closing Current Assets, minus the Closing Current
Liabilities.

 

“Order” means any order, writ, rule, judgment, injunction, decree, stipulation,
determination or award that is or has been made, entered, rendered or otherwise
put into effect by, with or under the authority of any Governmental Authority.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Ordinary Course of Business” means, with respect to a Person, an action taken
by such Person if (a) such action is recurring in nature, is consistent with the
past practices of the Person and is taken in the ordinary course of the normal
day-to-day operations of the Person; (b) such action is not required to be
authorized by the equity holders of such Person, the board of directors (or
equivalent) of such Person or any committee of the board of directors (or
equivalent) of such Person and does not require any other special authorization
of any nature; and (c) such action is taken in accordance with sound and prudent
business practice. Unless the context or language herein requires otherwise,
each reference to Ordinary Course of Business will be deemed to be a reference
to Ordinary Course of Business of a Lighthouse Company.

 

“Patents” means all patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, continuations, continuations-in-part,
substitutions, or reissues thereof, whether or not patents are issued on any
such applications and whether or not any such applications are amended,
modified, withdrawn, or refiled).

 

“Permit” means any federal, state, local, foreign or other third-party permit,
grant, easement, consent, approval, authorization, exemption, license,
franchise, concession, ratification, permission, clearance, confirmation,
endorsement, waiver, certification, designation, rating, registration or
qualification that is or has been issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or other
Person.

 

“Permitted Exceptions” means bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).

 

“Permitted Liens” means any (a) statutory Liens of landlords, carriers,
warehousemen, mechanics and materialmen and other similar Liens imposed by Law
in the Ordinary Course of Business for sums not yet due and payable; and (b)
Liens for current taxes not yet due and payable.

 

A-7

 

 

“Person” shall include any individual, trust, firm, corporation, limited
liability company, partnership, Governmental Authority or other entity or
association, whether acting in an individual, fiduciary or any other capacity.

 

“Personal Property” means all of the machinery, equipment, tools, vehicles,
furniture, leasehold improvements, office equipment, plant, spare parts, and
other tangible personal property which are owned, used or leased by any
Lighthouse Company and used or useful, or intended for use, in the conduct or
operations of a Lighthouse Company’s business.

 

“Principal Market” means the principal securities exchange or securities market
(including an over-the-counter bulletin board) on which Buyer Common Stock is
listed or quoted for trading at the applicable time of determination.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Software” means all computer software, including all source code, object code,
and documentation related thereto and all software modules, assemblers, applets,
compilers, flow charts or diagrams, tools and databases.

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including contingent obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it; (b)
has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

 

“Staffing Employee” means any employee of a Lighthouse Company that is staffed
by a Lighthouse Company to its customers to perform services for such customers.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity. Unless the context otherwise requires, any
reference to a Subsidiary in this Agreement will mean a Subsidiary of the
Company.

 

A-8

 

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, parking, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, natural resources, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
payroll, unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated
tax, or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not, including such item for which
Liability arises from the application of Treasury Regulation 1.1502-6, as a
transferee or successor-in-interest, by contract or otherwise, and any Liability
assumed or arising as a result of being, having been, or ceasing to be a member
of any Affiliated Group (as defined in Section 1504(a) of the Code) (or being
included or required to be included in any Tax Return relating thereto) or as a
result of any Tax indemnity, Tax sharing, Tax allocation or similar Contract.

 

“Tax Return” means any return, report, information return, schedule,
certificate, statement or other document (including any related or supporting
information) filed or required to be filed with a Taxing Authority in connection
with any Tax, or, where none is required to be filed with a Taxing Authority,
the statement or other document issued by a Taxing Authority in connection with
any Tax.

 

“Taxing Authority” means any Governmental Authority responsible for the
imposition or collection of any Tax.

 

“Trademarks” means all trademarks, service marks, trade dress, trade names,
brand names, Internet domain names, designs, logos, or corporate/company names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, know-how, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Transaction Bonuses” means the aggregate of all amounts payable as a result of
the change in control of the Company or as a result of the sale of the Purchased
Interests or other similar provisions contained in any agreements binding upon a
Lighthouse Company, including all bonuses and severance payments, retention
obligations for retention agreements entered into in contemplation of a
potential change of control of the Company or the sale of the Purchased
Interests, termination payments to consultants or independent contractors and
any settlement of any such bonus or severance payment obligations, obligations
related to terminated equity options, or obligations related to terminated
equity appreciation, phantom equity, profit participation and/or similar rights
entered into by any Lighthouse Company at or prior to the Closing, and including
any Lighthouse Company’s share of any withholding Taxes on such amounts.

 

“Transaction Expenses” means all fees, commissions, costs and expenses incurred
by or on behalf of any Seller or the Company in connection with the negotiation,
execution or performance of this Agreement or the Ancillary Documents or the
consummation of the transactions contemplated hereby or thereby (or incurred in
connection with the transactions hereunder or thereunder) including any of the
foregoing payable to legal counsel, accountants, investment bankers, financial
advisors, brokers, finders, or consultants.

 

A-9

 

 

“VWAP Price” means, as of any date, the volume-weighted average price of Buyer
Common Stock on the Principal Market for the ninety (90) day period ending on
the last trading day prior to such date. The VWAP Price will be appropriately
adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

2.            Other Defined Terms. The following capitalized terms, as used in
the Agreement, have the respective meanings given to them in the Section as set
forth below adjacent to such terms:

 

Term   Section AAA   7.4(c) Adjustment Amount   1.5(d) Agreement   Preamble
Arbitration Rules   7.4(c) Audited Statements   1.5(a) Auditor   1.5(a) Bank
Account   4.25 Basket   7.5 Buyer   Preamble Buyer Closing Statement   1.5(b)
Buyer Indemnified Parties   7.2 Buyer Material Adverse Effect   5.1 Closing  
3.1 Closing Date   3.1 Company   Preamble Employment Agreements   3.2(g)
Estimated Closing Statement   1.4 Estimated Purchase Price   1.4 Final Statement
  1.5(d) Final Statement Date   1.5(d) Financial Statements   4.7
Indemnification Cap   7.5 Indemnitee   7.4(a) Indemnitor   7.4(a) IP Licenses  
4.13(a) Leased Premises   4.12 Leases   4.12 Loss   7.2 Maximum Number of
Securities   6.8(a) Non-Competition Agreement   3.2(f)

Term   Section Notes   1.3(c) Permitted Transfer   6.7 Personal Property Leases
  4.11 Piggy-Back Registration   6.8(a) Prohibited Transfer   6.7 Purchase Price
  1.2 Purchased Interests   1.1 Receivables Statement   1.6(b) Registered IP  
4.13(a) Registration Damages   6.8(a) Related Person   4.23 Rule 144   6.8(e)
Section 409A Plan   4.20(f) Seller Indemnified Parties   7.3 Seller Parties  
Preamble Seller Representative   8.14(a) Sellers   Preamble Selling Expenses  
6.8(a) Shares   1.3(b) Survival Date   7.1 Three Year Note   1.3(c) Three Year
Note Quarterly Installments   1.5(d) Top Customers   4.26 Top Suppliers   4.26
Transfer Taxes   6.9(e) Two Year Note   1.3(c) Two Year Note Quarterly
Installments   1.5(d) Unrestricted Date   6.7

 

A-10

 

